The next item is the recommendation (A6-0165/2006) by Mrs Angelika Niebler on behalf of the Committee on Women's Rights and Gender Equality for second reading of the Council common position for adopting a directive of the European Parliament and of the Council on the implementation of the principle of equal opportunities and equal treatment of men and women in matters of employment and occupation (new version) (15623/7/2005 – C6 0089/2006 – 2004/0084(COD))
. – Mr President, Commissioner, today sees us voting on the Common Position on what is being called a recast directive, one that has been the subject of very prolonged negotiation between the Council and this House, and thus it is that an important legislative process is drawing to its close.
Before I embark on discussing the directive, I would like to extend warm thanks to the shadow rapporteur for her friendly and constructive cooperation, and also to thank the Luxembourg, UK and Austrian presidencies for having worked together with this House to make a solution possible at all. My thanks also go to the Commission, whose officials dealing with these matters have always been supportive and professional, so thank you, everyone!
What is this directive all about? It has to do with Europe’s rules on the equal treatment of women and men in the workplace. There are seven directives dealing with this issue, with forty years’ worth of legal rulings relating to them. By means of this recast directive, on which we will be voting at midday today, we are for once actually doing some better lawmaking, in that we have, in it, summarised the law, condensed it and simplified it, and streamlined it.
This recast directive, for the first time, provides standard definitions of such concepts as ‘discrimination’ or ‘sexual harassment’. It standardises and improves legal protection for the victims of discrimination in the workplace. We have also, working together with the Council, succeeded in making improvements to certain points with the intention of establishing equal treatment, with references to such things as cooperation with the – as yet to be established – Gender Institute or the continuation of public information campaigns in the Member States – and that, if I may say so, will have to be that as far as the legislative draft is concerned.
How does this work out in everyday life? Despite the euphoria about the simplification of the law and this new directive, we must not forget that considerable deficits still, in practice, remain in the equal treatment of women and men, particularly in the workplace. There is up-to-date statistical evidence from all twenty-five of the Member States that there is still a need for further action where equality is concerned, for there has been no reduction, but rather an increase, in gender-specific differences in the labour market.
There is, for example, a difference in pay. It is quite astonishing that, even after many years of case law and legislation, the wage difference amounts to over 15% in all Member States, in other words, that women, for doing the same kind of work, earn on average 15% less than men. That is intolerable.
There is a similar state of affairs as regards gender segregation. Certain jobs, particularly and unfortunately the less well-paid, are even today done to a disproportionate degree by women, and there are still far more women than men doing part-time work. As I see it, the situation continues to be intolerable, and it is one that we need to do something about.
Do we need new rules and regulations to deal with this? I do not believe that we do. We now have this piece of legislation, along with the case law on the subject. What matters is, not that we should adopt new and tighter rules, but that the rules we have already enacted should be applied effectively in practice, and the recast directive can make an important contribution towards that.
As I have said, we have incorporated the existing legislation and the ECJ’s case law into the recast directive, and in so doing we have taken a practical step towards greater clarity, transparency and hence towards more legal certainty.
We also have to consider new ways ahead, though. For example, we need to examine even more closely the causes of the pronounced segregation in the labour market and must also make the public out there, where it happens, more aware of it. There is also work for the two sides of industry to do, in the shape of even more decisive action to counteract discrimination – particularly against women – in the labour market. Ensuring equality of opportunity is also a challenge to social policy in general, for this concerns more than just one group.
The issue is made even more important when one considers the demographic developments, for we are – thank God – living to an ever more advanced age. There is a low birth rate in every European country, and the certain result is that even more women will be going out to work over the coming years and decades. It is particularly against this backdrop that it is important that we should ensure equal opportunities and conditions in this area, particularly for women.
I have one minute left, which I would like to use to briefly address another point, that being parental leave, which has also given rise to vigorous debate among us. This recast directive does not, for systemic reasons, include rules on parental leave, but that is something that we want to see at the top of the political agenda, since it is crucial to the balance between work and family life. This is where European impetus can make it clear that even more needs to be done where the balance between work and family life is concerned.
I am glad that we can, today, look forward to the Commission having a few things to say about this and that the European Council, too, at the Spring Summit, made balance between work and family life a priority and adopted a European Pact on Gender Equality. We are on the right track, but have not yet reached the end of the road; if we make a joint effort towards getting further action taken to bring about equality of opportunity in the workplace, we may hope to arrive soon at our destination.
. Mr President, Mrs Niebler, ladies and gentlemen, I shall be saying a couple of things in German, and from then on I shall be speaking from a English text, as I am standing in for my fellow-Commissioner Mr Špidla. Being, however, a woman who has been politically active for a long time and has always worked, I have to say that this issue of equality of opportunity is one of which I have, of course, always had personal experience, and real equality of opportunity is something I have always been committed to, so I can tell Mrs Niebler that I am very glad to be doing this today.
I now propose to continue in English.
Mr President, the proposal for a revised directive indeed seeks to simplify, modernise and improve Community legislation on equal treatment of men and women at work. It incorporates within one document the relevant passages of the directives on this subject, so that the provisions are clearer and more practical for European citizens. It thus forms part of our efforts to have better lawmaking. The proposal is not simply an exercise in codification; it combines simplification with something I would call ‘prudent modernisation’.
In substantive terms, the most important aspects of the improvements are: the standardisation of terminology and, in particular, of definitions in order to ensure that the legislation is really consistent; the explicit application of a number of horizontal provisions to occupational and social security schemes, and the incorporation of the established case law of the Court of Justice in order to enhance legal certainty and clarity.
Modernising the directive in this way will help to bring about a considerable improvement in the legal framework of equal opportunities. Given the complexity of the current legal situation and the diffusion of legislation on equal treatment at work, the aim of this proposal – namely, to simplify Community law in order to make it more accessible to European citizens – is very important.
The text proposed today is the result of interinstitutional negotiations, through which a reasonable and very satisfactory compromise – which is acceptable to both co-legislators – has been reached. The Commission also approves this text.
Parliament has played a very active and ambitious role in handling this matter. It has done much to improve and clarify the text of the directive. For example, a reference has been added to the importance of comparative statistics broken down by sex. Another provision requires organisations which promote equal treatment to exchange information with certain European bodies such as, for instance – as you mentioned Madam Rapporteur – the proposed European Institute for Gender Equality.
The overall compromise also includes two statements by the Commission and the Council which underline the great importance of reconciling work and private life as well as the importance of parental leave. Reconciling work and family life is a challenge for each and every woman in our society.
In its statement, the Commission said that it is committed to promoting parental leave as an instrument of paramount importance in order to achieve full equality between men and women in working life. We will make every effort to ensure that the conditions necessary to reconcile work and private life are improved by ensuring that this directive on parental leave is implemented appropriately, and particularly by monitoring its suitability and effectiveness.
In conclusion, the Commission therefore plans to make the reconciliation of work and private life one of its priority objectives and part of the roadmap on gender equality which was adopted very recently on 1 March 2006.
In this context, there are plans to examine all the factors involved in reconciling work and private life, including parental leave, flexible working arrangements and support and care facilities with a view to finding solutions which are needed. This, we know, will involve launching a dialogue with the social partners. I am very pleased that the institutions have worked together so well on this matter, producing an acceptable and modern text, which will hopefully look to a better future for gender equality.
Mr President, first of all I congratulate my colleague Mrs Niebler on the extraordinary work that has been performed both in committee and in negotiating with the Presidency, the Commission and the shadow rapporteurs in Parliament. I am truly proud of that, in my capacity as group coordinator in the Committee on Women’s Rights and Gender Equality.
I am also pleased that this directive is coming to a conclusion, because it contains a number of things that should now make Parliament happy to adopt it. I shall focus on three points. The first is that it provides us all with an argument to use in reply to anyone who asks us what Europe is doing about Lisbon, after all the publicity over the Lisbon Agenda’s contents. A few months ago I was finding it difficult, because people were mostly talking to me about the budget and asking me what resources we allocate for the objectives mentioned in the Lisbon documents. Today, however, I can answer by citing this directive, for instance; in other words, I can say that because we – under Lisbon – call for women to join the world of work , we regard this as an essential factor for us to be able to maintain the welfare state in Europe that we all want to protect, while at the same time we are aware that, once we ask that of women, we also need to give them further assurances. That is the first reason why I am proud and pleased.
The second point is that with this directive we are continuing along the path of sound administration, by reducing the number of directives dealing with this matter from seven to one, and thus through this directive we are also demonstrating better regulation.
My third point concerns the content – obviously the most important aspect – which has already been summarised and presented by Mrs Niebler and the Commission. I would just add a couple of comments: in recent months, problems associated above all with discrimination in the areas of pay, access and training and also indirect discrimination have been highlighted in all the countries of the Union, including those that have historically been considered the most advanced in terms of women’s policies.
I believe that this directive addresses those problems that have been pointed out to us: equal pay, equal treatment in occupational social security schemes, and equal treatment in access to work, to training and to career promotion. Thus I am pleased and, once again, I would like to express my thanks for the work that has been done.
. – Mr President, Commissioner, ladies and gentlemen, I should like to pay tribute to the excellent work of our rapporteur, Mrs Niebler, who has at all times been careful to take account of the differing points of view of her fellow Members in order to improve this recast directive as much as possible.
I therefore hope that the result obtained will not go unheeded, and will not just be a declaration of intent from the Member States, as is often the case when it comes to matters of equality of treatment for men and women. Need I remind you that a better work-life balance is a vital condition for meeting the objectives that the EU has set itself in the Lisbon strategy and regarding jobs and growth?
I am therefore grateful to the Commission and the Council for agreeing to make a statement on parental leave as the European Parliament requested. I am also delighted at this agreement between our institutions, because the recasting of these seven directives on equal treatment of men and women in matters of employment and working conditions will enable us to increase transparency and to clarify what rights our fellow citizens have, particularly with regard to direct or indirect discrimination, harassment, and equality in terms of pay and occupational pension schemes.
With particular regard to the latter point, I would take the liberty, Commissioner, of urging the Commission to require France to meet the commitments it made when it ratified the Treaty of Rome, which was the first to condemn all gender-based discrimination, particularly with regard to pension rights. The deadline for transposing Council Directive 96/97/EC of 20 December 1996 on the implementation of the principle of equal treatment for men and women in occupational social security schemes was 1 July 1997. To date, France is still in contravention of Community law, because the directive has still not been transposed. What are we waiting for?
I am also pleased that the deadlines set by this recast directive regarding transposition and sanctions for failure to implement the text have been reduced in comparison with the initial proposal. The gathering of statistics will also give us an impression of the overall situation and allow us to assess the changes and adjustments made at European level. It is our responsibility to establish a real European policy on equal treatment for men and women, which must be effective and must be able to change mentalities quickly, since this is absolutely vital for a true transformation of society.
. – Gender equality in the European Union is viewed as a democratic value, freedom of self-expression and the basis of fully fledged interpersonal relations.
By emphasising the reconciliation of work and private life as one of the priority aspects of the EU's gender equality policy, the European Commission is promoting a uniform approach to men and women in all areas, including employment, pay and the individual right of every parent across the entire European Union to appropriate childcare leave.
Although there are different implementation models for the integration of gender equality strategy in the European Union (the dual family breadwinner model, the male breadwinner and female part-time worker and housewife model, the male breadwinner and female housewife model), gender equality is an important issue everywhere in the realm of employment – professional and vertical sex segregation in the labour market, linked to women culturally being allocated most responsibility for house work.
While agreeing with the Commission, I urge Member States to be more active in organising information campaigns for the public and employers on questions related to equal opportunities in the area of work and employment. Employers must regularly provide employees or their representatives with appropriate information on the uniform approach to men and women within the company.
To gain a better understanding of the causes for different attitudes to men and women in the area of employment and professional activity, it is necessary to gather and analyse comparable gender specific data and statistics.
By cooperating with social partners we must improve women's position in the workplace and solve the problem of gender pay differences which is still relevant, as well as the question of clear gender differentiation in the labour market.
We must review regulations on flexible working hours to allow men and women to coordinate work and family commitments more successfully, and guarantee equal opportunities for employment and for vocational education which determines employment.
Mr President, I completely support the agreement and genuinely wish to thank the rapporteur, Mrs Niebler, for both her constructive cooperation and her considerable readiness to listen while the work was under way.
In spite of the progress with this directive, I wish to sound a note of warning. However good the directive we may be able to produce through the EU system, it is still practical actions that make for changes. For example, we have had the Equal Pay Directive for a very long time indeed. In spite of that, we are still forced to live with wage discrimination on grounds of sex.
I regret the fact that we did not make more progress on parental leave. I should have liked to have seen a much more pressing call go out to the Member States to take this issue seriously. We have now had certain wordings introduced, which is constructive, even though I believe them to be inadequate and should have liked us to have made more progress. It means, however, that we must continue with the work at all levels if we are to achieve our aim.
. Mr President, the principle of equal pay for equal work regardless of gender should be an underlying principle in the civilised world. However, we regard the equal treatment of men and women as discrimination and as being unfair to women, who in the vast majority of cases are mothers and bring up the younger generation. For this reason they should enjoy special protection, not only in respect of employment, but also as regards working conditions.
Even under the totalitarian system under which the people of Poland lived, women were, at least on paper, protected by law, and in particular they were able to return to their previous jobs after taking maternity and childcare leave, and also to develop vocationally. For this reason we require specific legal solutions that will not only ensure equal treatment of men and women, but which will also protect women, particularly those of reproductive age and those taking maternity and childcare leave.
In national legislations there should be provisions which are more favourable to mothers, including counting time taken off for childcare towards their years of service and for pension purposes, and even the introduction of some kind of financial support for childcare leave, which would reduce unemployment.
– Mr President, I greatly welcome the willingness shown by our institutions to address a problem that is constantly and seriously undermining the soundness of our social model. Equality between men and women is in fact a basic principle of Community law and is enshrined in Articles 2 and 3 of the Treaty.
Although the European Union is in the forefront as regards the protection of citizens’ and workers’ rights, gender discrimination, both direct and indirect, is unfortunately still the order of the day in many Member States. The very procedures for gaining access to the world of work, the terms and conditions of contracts, and the availability of family support services to parents and relatives of those requiring care, to give just a few examples, seriously interfere in practice with many women’s personal freedom of choice to develop a career to the same level as their male colleagues.
The call for the Member States to implement a deterrent system of sanctions for any possible cases of discrimination is therefore a necessary and urgent measure that needs to be promptly adopted by all the competent national authorities.
– Mr President, Commissioner, it is 20 centuries since it was proclaimed 'there is neither bond nor free, there is neither male nor female'. Safeguarding equal treatment of men and women, under the law at least, is a cultural necessity; however, we still need, even today in the 21st century, to insist not only that this should apply where the common sense of the European considers it to be self-evident, but also so that we can update and simplify the common legislation of the European Union, so that new and future Member States can easily take up the and the Lisbon Strategy can be achieved.
We also need to compare and analyse the negative aspects of the careers of men and women in a bid to identify the 'opportunities' created by inequalities. As draftsman of the opinion of the Committee on Employment and Social Affairs, I shall always remember the reaction of the Commission representative when he realised that, apart from the general view of Community legislation and the case law of the Court of Justice on equal pay, equal treatment by social insurance systems, equal treatment in vocational training, recruitment and deployment at work and the burden of proof of inequalities, we added equal treatment and equal opportunities within the framework of parental leave.
It needed the exemplary method or insistence of Mrs Niebler, of the rapporteur of the Committee on Women's Rights and Equal Opportunities, who improved the Commission text by combining the opinions of the other committees and achieving a compromise in unofficial tripartite negotiations, in order for the wish of the European Parliament to be satisfied and attention to be given to reconciling work and family.
Of course it does not say family; it says that private life needs to be reconciled with work, as if we meant that men and women excluded the possibility of creating and maintaining a family from their private life. Of course, the compromise amendment on the review of parental leave within the framework of the new possibilities offered by the roadmap for women's rights offers a great deal of hope together with a new agreement on equality and I trust that Mrs Niebler's children and all our children will live in a society of equality.
– I wish to begin by congratulating Mrs Niebler on her report and Mrs Vergnaud, shadow rapporteur for my group.
I welcome this Commission initiative aimed at modernising and simplifying Community law in the area of equal treatment of men and women in the labour market. Women still suffer from discrimination at work, which takes a number of different forms, such as unequal pay and difficulty of access to the labour market, and in particular to well paid, prestigious jobs. Yet the Lisbon Strategy provides for greater female participation in the labour market and more and better jobs for women. Thirdly, I should like to reiterate the proposals that I put forward in my reports on the Lisbon Strategy from a gender perspective and on demographic change. The Member States must, as a matter of urgency, adopt measures to enable women to achieve a better reconciliation between work and private life.
The review of the directive on parental leave should help to combat the economic, social and cultural prejudices associated with the right to paternal leave. Member States should set up paid maternity and paternity leave when a child is born or adopted and should, of course, observe best practice as regards the duration of maternal leave, which varies between 14 and 28 weeks, the mandatory period and the amount of money provided during the leave period. Such measures will undoubtedly help to stop discrimination against women and will help women to have the children they want to have.
Mr President, I would like to thank Mrs Niebler for her excellent work. The recast directive to simplify and modernise the issue incorporates the relevant points in this area. Standardisation and definitions are clearly important but, most importantly, what we need now are sanctions. To reconcile work and family life is one of the most urgent issues of the Europe of today and the Europe of the future. There is today no country in the Union that reaches the reproductive levels necessary to avoid extinction.
Women want to work. If forced to choose between working and having a family, an increasing number of women choose to work. One of the most obvious forms of discrimination against women is the gender pay gap. For more than 30 years we have had a directive dealing with this, but how much has the situation changed during that time? Not at all. There has been no improvement in this area whatsoever.
Will the recast directive change this? It remains to be seen. To put the issue of reconciling work and family life as a top priority, as Commissioner Ferrero-Waldner stated, is very good, but we desperately need sanctions. Nothing less than the future of Europe is at stake.
– Mr President, the principle of equal opportunities and equal treatment for men and women in terms of access to work and work-related activities must be implemented across a wide range of areas. This is provided for in the directive on which we shall be voting today, which brings together a number of existing Community provisions including the case-law of the European Court of Justice.
All Member States must show the political will needed to implement the legislative proposals before us, in order to combat the discrimination that still goes on as regards salaries, access to employment, vocational training, promotion, the kind of harassment and sexual harassment that often comes with such discrimination, and any unfavourable treatment of women in relation to pregnancy or maternity.
I also welcome the important recognition that equal treatment in matters of employment and occupation must not be limited to adopting legislative measures and effective legal protection. Awareness-raising campaigns should be set in motion and infrastructure and equipment set up to support infancy, maternity and paternity.
– Mr President, Commissioner, it is a proven fact that, when it comes to employment, men and women are not treated in the same way. The European Parliament has been concerned by this for years, and regularly publishes reports piously wishing for blessed egalitarian resolutions: incredibly labyrinthine systems and hot-air factories, as you will all appreciate.
To be more serious, though, should our institution not concentrate more on reconciling the people with the political elite? One year on from the resounding 'no' votes from the French and the Dutch, it has to be said that nobody wants to be a part of this Europe run by the European Commissioners, of this globalised Europe, and that the chasm between what the eurocrats want and what the nations of Europe want is widening all the time.
Instead of obstinately trying to cobble something together to get round the rejection of the European Constitution, should Brussels' plans and those of Parliament not finally take their inspiration from listening to and respecting the people?
Mr President, the directive on the implementation of the principle of equal opportunities and equal treatment of men and women in matters of employment and occupation is an extremely important and long-awaited document for the citizens of the European Union.
The new directive streamlines previous EU regulations by consolidating provisions from a number of other directives implementing the principles of equal pay and equal treatment for men and women as regards access to employment, vocational training and promotion, and working conditions. For the principle of equal opportunities to be really effective, flexible regulation of working time is needed that would enable women as well as men to combine family with working life.
The Member States need to allocate funds to help with childcare, including special regulations on parental leave to which either parent would be entitled, as this would largely ensure equal access to employment, vocational training and promotion. Furthermore, close cooperation is required with the social partners in order to counteract effectively the problem of the persisting and unfair difference in pay between men and women and that of the marked gender segregation on the employment market.
I join the others in congratulating Mrs Niebler on her fine report.
Mr President, the Treaty of Amsterdam states that one of the missions of the European Community is to support equal rights for men and women through the implementation of common policies and funding as defined in Articles 3 and 4. The Treaty attaches fundamental significance to gender equality, stating that the spread of this principle is as important as developing a competitive economy.
We now have the opportunity to move forward and to regulate a range of existing legislation, such as the Equal Pay Directive, the Directive on the implementation of the principle of equal treatment for men and women in occupational security schemes and the Directive on the implementation of the principle of equal treatment for men and women as regards access to employment, vocational training and promotion, and working conditions. It has also finally been possible to reach a compromise on a regulation that would allow men as well as women to be able to exercise their parental duties more effectively.
For this reason I support the adoption of this compromise solution, particularly as it is the Day of the Child in Poland today, and this is the present that our children most deserve.
. Mr President, ladies and gentlemen, I would like to thank you – and Mrs Niebler in particular – most warmly for this debate, and also say how appreciative I am of the participation in it of so many men, that is to say, of your House’s male Members.
The debate has highlighted the fact that there is still, in practice, much to be done as we progress towards full equality; this is where there is work for all of us to do, and to do together, for equality of opportunity for women and men is not merely an important fundamental right, but it also makes our businesses and our economy more competitive. Today’s society is dependent on the talents of all workers and must therefore seek to integrate women more into the labour market and keep them there in the long term. In this – as everyone here has pointed out – compatibility between work and family life is of enormous importance and is much to be valued.
We must, however – particularly when considering society as a whole, and the changes in its population most of all – bear in mind the fact that we, as a society, are getting older, and must, in future, try not only to produce more children, but also, and at the same time, to enable people to combine working life and a family.
That is why I believe that this recast directive is a vitally important step, in that it simplifies and modernises a substantial amount of existing law on the equal treatment of women and men. With it, we really are making it possible for the public to have better – and, it is to be hoped, easier – access to an important area of the law.
The debate is closed.
The vote will take place today at 11.00 a.m.
The next item is the report (A6-0148/2006) by Mrs Lívia Járóka on behalf of the Committee on Women's Rights and Gender Equality on the situation of Roma women in the European Union [2005/2164(INI)]
Mr President, this is the second time that we are conducting a debate in a plenary session of the European Parliament specifically focused on the situation of the Roma. On the first occasion, one year ago, the House voted with a large majority in favour of the five-party agreement concerning the situation of the Roma, the first EP document addressing exclusively the problems of the Roma people. At that time, we also formulated certain proposals. This had been preceded by the much earlier comprehensive report of the Commission on the situation of European Roma. Their situation has not changed much, and has, in fact, deteriorated in many cases since the publication of these important documents, just like before, over the past decades.
The efforts of governments in this area are mainly exhausted in the formulation of impressive action plans, but the governments neither implement real structural changes nor do they create the funds required for reforms. Also, they do not enforce penalties for the violation of the law to the required extent, and do not supervise the so-called Roma projects appropriately. The European Union does not undertake any of these tasks, either.
Over the past seventeen years, the European Union has spent EUR 750 million on the Roma. More than one third of these funds have been drawn as earmarked resources, specifically for Roma programmes.
More than half of the Roma children can still only study in segregated gipsy classes. In Hungary, which is probably the only EU Member State advocating a progressive Roma education policy, the number of segregated children has continued to grow in the past years, in spite of desegregation efforts. More than two thirds of the active Roma population are unemployed in the long term. We still have the isolated gipsy settlements, the ghettos, the hopelessness, the dependence on benefit and the increasing anti-Roma attitude, leading to the social exclusion of further generations.
However, an important development in the past years may be that the Roma civil society has become stronger, and I am glad that the Commission finds it important to support it. Following in the footsteps of the civil organisations who have worked on this for two decades, it has taken us almost two years of hard work to ensure that more and more issues affecting the Roma are brought to the attention of the European Parliament in the course of our work.
The report concerning Roma women, which I have drafted, and which we are debating today, could not have become a strong professional document without the contribution of civil organisations, such as the Open Society Institute, the European Roma Rights Centre and other organisations and specialists with whom we liaise in the course of our day-to-day work. It is important that the number of organisations dealing with the Roma increases each year, and that they become the driving force of the enforcement of the rights of Roma throughout Europe.
However, experience has shown that this is nowhere near sufficient to bring any significant changes in the life of the Roma. A few weeks ago a kindergarten teacher said that the reason why Roma children were not allowed to attend the kindergarten was that they were muddy. The streets of the Roma settlement from where the parents would like to take their children to kindergarten have never been gravelled, and road paving is not even included in the medium-term plans of the town. The floods have washed away the settlement three times, depositing several hundred kilograms of waste between the houses, because, like thousands of other gipsy settlements, this settlement, too, is adjacent to the waste disposal site of the town.
The day before my visit, an elderly Roma woman became brain dead because it took the Roma twenty minutes to push the ambulance out of their settlement. At the same settlement, a mud hut collapsed on a family with six children one night in January, and they have been living with their neighbours since then. Twelve people live in one room.
I often see similar situations in old Member States, too, not only in Eastern Europe. The authorities always give the same answer: neither the local government, nor the Roma leaders are able to help. This is the reality that a Roma woman must face every day in the Europe of the twenty-five. Racial discrimination exacerbates the existing disadvantaged situation, and makes our everyday life difficult through the increasing, open and implied anti-Roma attitude throughout Europe.
The Roma are facing significant difficulties in the area of employment, because the unemployment rate in some European regions with a high Roma population reaches 100%. Instead of facing the problem of reconciling family and work, the average Roma woman must fight every day to put food on the table without having a job, waiting for benefit and at the mercy of loan sharks. It is true that in many cases unemployment is a consequence of low level, segregated education, but most often it is a result of the fact that when the Roma go to a job interview, they are automatically turned down because of the colour of their skin.
It is particularly important to emphasise this, because we are in the process of making sure that Europe becomes even more competitive at a time when the population of the continent is aging rapidly. It seems logical to take into account the youngest and largest ethnic minority of Europe, especially in view of the reports stating that by 2050, in some Member States the proportion of the active Roma population will be higher than that of the active non-Roma.
The countless documents, studies and publications describing the situation of the Roma, including my report, were not meant to end up on shelves or filing cabinets, and they are not advertising material intended to propagate the issue. These documents, including the public hearing and expert report associated with my report, present a shocking picture. Politicians have a huge responsibility, because a logical question arises: how can a unified Europe deal with the challenges posed by the integration and globalisation of immigrants arriving in Europe, if it sweeps under the carpet the Roma – who have been living in Europe since the 14th century – and their problems?
. Mr President, I would like to thank Mrs Járóka for having prepared this report, which I think is highly important. We share her wish to further the social integration of ethnic minorities such as, for instance, the Roma – and the Roma women in particular – while taking account of the gender dimension. Equality and the fight against discrimination are indeed the two fundamental values of the European Union. These values therefore inspire the implementation of our policy and we take actions in different forms. For instance, earlier this year, we created a high-level group on the social integration of ethnic minorities and their full participation in the labour market. We asked this group to submit recommendations to us by the end of 2007 on examples of good practice, which you also mentioned.
Second, on the law, Roma women are covered by Community legislation prohibiting any form of direct or indirect discrimination based on gender or ethnic origin. The legal protection covers access to employment, education, healthcare, goods and services. There is also an awareness-raising programme and different campaigns. The European Union provides financial support for specific projects through the structural funds and various Community programmes. Almost EUR 300 million have been allocated to projects to assist the Roma population over the past five years.
We will also have a special year: the year 2007 will be the European Year of Equal Opportunities. I think this will be an excellent opportunity to raise awareness of multiple discrimination, in particular the question of Roma women.
The Roma community itself has a very important role to play in encouraging the full participation of women in social, economic and political life. We are indeed very conscious that the problem of multiple discrimination, which is highlighted in your report, Mrs Járóka, is widespread. The Commission intends to launch a study this year in order to refine the analysis and also reinforce our policies on this issue.
What have we been doing about analysis and data collection? The establishment of the European Institute for Gender Equality will, in my view, undoubtedly bring progress in this field. The collection and analysis of reliable comparable data at Community level will hopefully improve that. The institute’s work programme will be in line with the priorities of the Commission, but it is up to the management board to also decide on how best to integrate the issues relating to the situation of Roma women.
It is very difficult to write a balanced, unbiased report on the issue of the Roma and Roma women. The author of this report has succeeded in doing so, for which I give her my sincere congratulations. The report mentions resolving a major problem, which is the situation of Roma women. We should remember that the total number of Roma in the EU is estimated at 7 to 9 million, and according to UNDP figures, their number will go up by 2 to 3.2 million after the accession of Romania and Bulgaria. This is the equivalent of a medium-sized EU country.
The discrimination that the Roma obviously suffer is a highly complex social and cultural phenomenon, where cause and effect are difficult to identify, if they can be distinguished at all. It appears that this problem, which Europe finds increasingly complicated, can only be resolved through education, employability and employment, and a change in living conditions. As finding a satisfactory solution is beyond the capabilities of an individual country, given also the free movement of persons within the EU, the European Commission should in my view proceed to provide targeted, properly accounted-for financial support, and a more effective programme for resolving the situation of the Roma and particularly of Roma women, which should include the Open Method of Coordination to spread best practice.
On the other hand, what Mrs Ferrero-Waldner says is also true. The EU does have anti-discriminatory legislation, but in my view the European Commission should demand much closer observance of these directives, as in the case of the Roma there is clear infringement of these directives, whether in the form of direct or indirect discrimination.
Mr President, I find it extremely useful that a report has been prepared on the situation of the Roma in the European Union. The cooperation in the preparation of the final version of the document has been exemplary.
The resolution of the disadvantaged situation of the Roma deserves assistance for several reasons, and it must supersede party interests. Firstly, because I represent a Member State with a particularly high Roma population, and I am personally interested in finding solutions. Secondly, because the Roma are facing cumulative discrimination in almost all areas of life, for their race, ethnic group and gender, which is often further exacerbated by social exclusion and the threat of poverty. Thirdly, because the situation of Roma women is particularly difficult and almost hopeless.
Although the report affects the Europe of the twenty-five, it is worth addressing separately the situation of Roma women living in new Member States. Let us not be ashamed to admit that the problem is far worse in Central and Eastern European states, because the proportion of the Roma population within the total population is much higher than the EU average.
The Roma issue is much more than a mere social issue, and it requires the employment of a comprehensive set of political instruments. The priority goal is to fight against social exclusion and marginalisation, and to ensure genuine equal opportunities and social integration for the Roma. The Roma, too, must be winners and not losers in the process of European integration, and must benefit from the advantages of integration.
We must keep the situation of Roma women on the agenda continuously, if we want to achieve a substantial change. Member States must collect and publish accurate and extensive statistical data regarding the Roma, and must ensure regular data collection in order to provide us with an objective picture of the situation of the Roma.
The report of my colleague, Mrs Lívia Járóka, is the result of well-thought-out and conscientious work. I propose the adoption of the report.
Mr President, I am pleased that, as my colleagues have already stated, the European Parliament is addressing the situation of the Roma in the European Union for the second time. The report that had been prepared more than a year ago, as well as the decision, addressed the situation, employment, education and health issues of women. However, it is imperative to address this issue as a separate topic – like this report has done – in the form of a report or a separate decision, or even by creating new directives.
It is imperative that we attempt to deal efficiently and very successfully with the issues mentioned by my colleagues who have spoken before me. As we have heard before, the EUR 750 million mentioned earlier, spent by the European Union on the situation of the Roma or on attempting to resolve their problem, did not manage to resolve their situation, but has, in fact, exacerbated it. Unemployment has risen in every state, and in particular, the number of discrimination cases has increased both in European Union Member States and candidate states.
I am grateful to the author of the report, who has succeeded in presenting this matter in a comprehensive manner, and all members of the Alliance of Liberals and Democrats for Europe Group, including myself, are fully supporting it.
However, Member State governments are often trying to address the problem of Roma women with a paternalistic approach. They fail to ask for the opinion of the Roma women, or indeed of any women on the fight against the discrimination affecting women, or about the instruments and manner of starting and conducting the fight against discrimination. It would be good if we could address these issues, and it would be good if we did not include Roma traditions in the fight against discrimination, because it would be very dangerous both for EU Member States and other legislators to intervene in such cases and to interfere with private family matters.
. – Mr President, ladies and gentlemen, I endorse this report. The situation of Europe’s Roma population is not a good one.
Roma women are disadvantaged at every level. There is a vicious circle in operation here, and too little is being done by those who make and implement policy to break it. It is often the case that girls are pressured by their parents into leaving school in order to help keep house and look after their siblings, resulting in a lack of education, poor working conditions – that is, if they actually manage to get onto the labour market at all – and low pay. Their living conditions and family circumstances are often wretched, and the health care available to them insufficient.
To that one must add the intolerable and inhumane crime of women being forced, without their knowledge, into being sterilised, something that formed part of a birth control programme in Eastern Europe in Communist times, and what is particularly outrageous is that this sort of thing was still going on in recent years. We must do our utmost to make at least some restitution by getting these damaged women every kind of psychological and material aid. We must, as a matter of urgency, see to it that targeted education and information makes it impossible for such inhumane things to happen in Europe again.
We voted last year that the pig farm on the land once occupied by the Roma concentration camp at Lety in the Czech Republic should be removed, and it is regrettable that this has not yet been done.
. Ladies and gentlemen, I would like to express my appreciation for Mrs Járóka’s excellent report. The more the European Union expands, the more complicated some of its problems become. One of the most challenging tasks is what I would describe as the changing relations between, on the one hand, the majority group and, on the other hand, the Roma and the Chinese community. Few European minorities are faced with such prejudice and lack of understanding as the Roma, and few national minorities present so many problems in terms of integration into the majority environment. I firmly believe that the obstacles confronting the Roma, particularly Roma women and children, are the legacy of a long-running clash between two differing principles of civilisation. For centuries mistrust has built up between the two principles, and, instead of cooperating, people have acquired the habit of living alongside one another rather than living together. This is a bad thing. The outcome of this lack of understanding is the distorted image of Roma life presented in the media, exclusion from education and employment and the many problems of the Roma population.
On the other hand, however, it should be pointed out that thanks to the daily efforts of dozens of institutions, Roma and non-Roma voluntary organisations and increasing numbers of people, the situation in many European countries is improving somewhat. Society is gradually maturing to a point where people realise the need for coexistence and for doing away with cultural, religious and other prejudices. I have had experience of this in the Czech Republic too, and this fills me with optimism for the future.
– Mr President, a researcher told me that if all the gypsies were brought together in one state, it would have about the same sized population as Germany, in other words they would have over 90 MEPs. However, today they are not represented. If you like, this is also a specific sort of racism. We do them an injustice both socially and historically.
Hitler exterminated millions of gypsies and they were not vindicated by history, like the Jews with the recognition of the holocaust. We also have them on the margins of history. We need to examine the matter very carefully and with a great deal of sensitivity. The sun shines on everyone. The air is for everyone. Water is for everyone. We need to give them a place, a place in education, especially for women, because if the women are educated, they will educate their children. We need to give them a place in society. We shall all gain if gypsies mix with us on equal terms and not under the sort of racist disposition which, unfortunately, exists less in some states and more in others.
Mr President, the Roma question varies in scale from one EU country to another. However, throughout Europe, the Roma are a very poor community and suffer all the consequences of poverty. Culturally they are a very tight-knit community with their own laws that discriminate against women. The changes that have come about in the countries of the former socialist bloc have resulted in unemployment, which affects Roma women in particular. Hunger, disease and a lack of work and housing have pushed this community into extreme poverty, which I have witnessed in Ukraine, in Romania and in other EU countries where the Roma community constitutes a sizeable ethnic group. One place of hope was the orphanage in Liptovský Ján, where a group of Roma children were clothed, smiling and playing, rather than begging.
I would add the words ‘and children’ to the title of Parliament’s resolution on the situation of Roma women, as children are defenceless in this tragedy. The resolution and the proposals it contains are sound, and I would like to thank the rapporteur for her work on it.
Mr President, some ethnic groups, such as the Roma, have their own rules for marriage and procreation. Fourteen-year-old girls are treated as reproductive machines with no say in the matter. Instead of enjoying intimate relations, they are passive beings, often plagued by psychological traumas. They themselves, as well as their husbands and their fathers, are frequently unaware of these psychological consequences.
As a psychologist I can say that our studies show that a premature sex life, and in particular sterilisation, as a result of the problems of an early pregnancy for example, have long-term consequences on mental health, which may be less visible, but which are highly detrimental to well-being.
National legislations have an age limit for official marriage, but these are often ignored in minority groups such as the Mormons in the United States, or among the Roma. There is a great need to raise the awareness of all parties to the problem, including governments, institutions, parents and the girls themselves, of the consequences of this phenomenon, which blights their lives, rather than bringing happiness.
Mr President, I should like to thank Mrs Járóka for the quality of her report and for the fact that she considered the proposed amendments so seriously. I am also very pleased with the results of the vote within the Committee on Women's Rights and Gender Equality.
In my amendments, I emphasised certain points that I feel are vital when it comes to the position of Roma women in particular: the need for Roma children to learn to read and write, and also the importance of social mixing with regard to housing and the need to provide accommodation sites for travelling Roma.
Access to education still seems to present a problem for Mrs Járóka, but a majority of my colleagues in the Committee on Women's Rights and Gender Equality chose to support my proposals, for which I am grateful to them. I hope that the same will be true in plenary and, more generally, that this excellent report will receive broad support, because it is initiatives such as this that will help to provide more information to the citizens of Europe and to improve the everyday life and integration of the Roma.
Mr President, as we have heard, many Member States still discriminate systematically against Roma, and Romani women suffer this even more than Romani men. Reproductive rights is a key issue. As stated in the Járóka report, there are recent reported cases of sterilisation in two Member States. This is beyond what should be possible in the EU of today. The only reason that this has not been more widely condemned is precisely because it affects Romani women. In this area, too, we need sanctions.
I should also like to underline that it is necessary to collect data on the basis of gender and ethnicity. Only through this will we be able to prove beyond doubt the true scope of the problem of discrimination and marginalisation.
Finally, Mrs Járóka has proven to us all how important the contribution of Romani women can be.
Mr President, the report of Mrs Lívia Járóka is a historical act, for several reasons. This is the first time that the European Parliament is debating a comprehensive analysis of the situation of Roma women, and is committed to specifying the steps to be taken. It is to be feared that we are less outspoken and firm in acting against discrimination than we were earlier.
In respect of the Roma, taking a firm stand for human rights has become particularly urgent following the accession of the ten new Member States, and 2007 will make this excellent report even more relevant. It is the self-identity of the European Union that will determine whether we will be able to move forward in the direction mapped by the report. Do we want to support the education and social integration of Roma children with Community instruments? Are we mobilising financial, legal and political instruments to enable Roma women to find their place in a society in which they have become marginalised?
The report takes us forward in this direction with important and clear tasks. Let us not forget them when we debate assistance policy and structural funds. And let us not forget that without an attitude that accepts, accommodates and respects other cultures, even the best-intended assistance offered by the majority society can have damaging effects.
Mr President, I should like to thank my colleague, Mrs Járóka, for her excellent own-initiative report.
I should like to stress a couple of points. Firstly, on the issue of education, Romani women are, in effect, in a situation of double discrimination: first, as a member of the Roma minority and, second, as members of the weaker sex. The gap in education levels between boys and girls is unacceptably wide, with many girls failing to receive even primary education. This puts them in a permanent position of disadvantage, both within and outside the realms of their own community.
Secondly, access to healthcare: here again, Romani women are in a position of unacceptable weakness, especially on issues relating to reproductive and sexual health. Efforts need to be stepped up to provide basic reproductive education and to prevent coercive sterilisation. At present, many Romani women are in effect denied their right to their own body and their own health – a sovereign right of any individual.
The many necessary steps identified in the report are all fundamental to lifting many Romani women out of the spiral of disadvantage they are born into and are prevented from leaving. Most of these steps can be accomplished as part of the mainstreaming programmes in ensuring equality of opportunity and would thus not impose new burdensome regulatory effects on Member States. Racial segregation and biased attitudes in a wider society are to blame, but responsibility must also lie with the Romani communities themselves.
I look forward to continuing the dialogue with Mrs Járóka and others at European level. I am sure that Finland, my Member State, is very committed to this. We have created a Romani forum in the Council of Europe. We believe that this is an important issue, which will also be important in the future, especially when we look at enlargement with Bulgaria and Romania, where the minority is quite large.
. Mr President, ladies and gentlemen, I think it is most important that we should remind ourselves that the Commission really is, in this respect, the guardian of Community law and that it regards the two European anti-discrimination directives as the fundamental instrument in the fight against inequality.
It is most stringent in checking to see that they are exactly and fully transposed by the Member States. Thinking back to the situation that prevailed in some places before enlargement, I do believe that some improvements have been made in this respect since then.
I do agree with you, though, that there is still a very, very great deal left to be done. There are still more things left for us to do in order to end the vicious circle, and I agree with what was said in this debate to the effect that this is very much a matter in which the Roma themselves bear greater responsibility for doing something for their own women. We must give most particular attention to the multiple discrimination, and one issue that has struck me too as fundamental and to which there has been frequent reference in this debate, is that of education and training; the possibility has been opened up of Roma women breaking out of a tradition that is problematic in some respects and does not always afford them every opportunity, and in future enjoying equality of opportunity under normal conditions. The European Social Fund is an essential tool in this respect, and we will make use of it.
The debate is closed.
The vote will take place today at 11 a.m.
Ladies and gentlemen, I propose the adoption of the report drafted by Mrs Járóka, addressing the situation of Roma women living in Europe. Although the report paints a very dark picture of the situation of Roma women and of the Roma in general – of their multiple social disadvantages, poverty, defencelessness, and the discrimination they are faced with, especially in the new Member States and candidate states – every word of the report is true.
The Roma are indeed the most disadvantaged group of society: their life expectancy is shorter than average, they are often excluded from health services, Roma women fall prey to white slavery more easily, and the gap between the education level of Roma and non-Roma women is unacceptably wide.
This state of affairs was also supported during two sessions of the Roma Forum of the European Parliament, held on 28 June 2005 and 22 March 2006, by debating country reports and presenting personal experiences.
Based on the values and policy of the EU, European Union legislators have already created several laws against racial discrimination and in support of equal rights for women. However, I am convinced that we need to do much more, both at Member State and EU level, in the area of legislation, of raising awareness of human rights and sanctioning discrimination. Even where we do have appropriate laws, their enforcement at Member State level falls behind the legal requirements of the European Union.
Therefore we need integrated Community assistance and policies that create opportunities. We need solidarity in combating poverty. We need resources that are actually able to change the situation of the Roma and of Roma women. We need education and employment. We need small region development.
I also believe that the positive role of mass media is very important in combating prejudices, in strengthening the identity of the Roma and in propagating their culture.
The next item is the report (A6-0159/2006) by Mrs De Keyser, on behalf of the Committee on Women’s Rights and Gender Equality, on the situation of women in armed conflicts and their role in reconstruction and the democratic process in post-conflict countries [2005/2215(INI)].
. – Mr President, Commissioner, this report on women in armed conflicts and reconstruction is based on three vital documents: United Nations resolution 1325 from 2000, Mrs Theorin's report to the European Parliament on the same issue in 2000 and, finally, the shocking report by Mrs Rehn and Mrs Sirleaf, now President of Liberia, also on the same subject.
What has happened since those reports were published? Well, now in 2006 everything still remains to be done, and in my report I wanted to shed light on three aspects of this. The first is that of women as victims of conflict. I must say that, in this field, which has already been widely discussed, the situation is absolutely unacceptable. Today, women are still being raped, because rape is an instrument of warfare. Today, women are still having their vaginas torn apart with bayonets. Today, ladies and gentlemen, living babies are still being torn from their mothers' wombs. Today in the displaced persons' camps, the sexual exploitation of women and children is still, whilst not permitted, common practice, including by the peace-keeping forces and members of the diplomatic corps. It is unbearable!
The second aspect I wanted to raise is that of women as vehicles of peace. Indeed, in situations of chaos throughout the world, there are brave women demanding justice, holding out their hand to the aggressors and saying 'we women want peace'. We must protect these associations, we must promote them, and we must allow these women of peace, once they reach the negotiating table, to have an equal part and to play a decisive role in the construction of democracy. We at least owe them that.
The third aspect is even more sensitive, because women are not only vehicles of peace, but also – alas – vehicles of war; the American servicewoman in the Abu Ghraib prison is a terrible example of that. So, women can be cruel, and I wanted to focus on the very sensitive subject of female suicide bombers. It is not a new phenomenon, but it is a growing one. In Chechnya, 50% of women are suicide bombers, and in Palestine we have witnessed the appearance of a wave of female suicide bombers. What is causing this? We must analyse it in Parliament, we must undertake a study, and we must hold a conference, but we already know that there are three intermingled factors.
Firstly, it is true that there is a warped reading of the great religion of Islam: it is in fundamentalist countries that this happens. The second aspect is resistance, in situations of conflict that violate international law every day: a resistance which we must understand, whilst still rejecting it and condemning the fact that it kills innocent victims. The third factor is related to societies in which women are culturally isolated, or sometimes are even exiled from their villages because they have been raped. That is where we will find female suicide bombers – among women who are already the victims of society. I therefore call on the Commission and Parliament to look into this problem.
What can we do now about all this? Everything still remains to be done. Everything has been said and all the measures have been laid down, but what we now need to do is apply them. We do need to set up better reproductive health services, but that is not the main focus of this report. In all of our financial instruments, in all of our programmes – the stability instrument, the neighbourhood policy – and through our action plans, we must implement measures in which the issue of gender and the dignity of women is taken into account. We must also train our peace-keeping forces, now that we have them, to ensure that they, too, respect the rights of women, that they are sensitive and that they also include women in their midst.
In this enormous shambles, there is both cause for hope – in the form of the women of peace – and cause for concern. We have a lot on our plate, and I am grateful to all my colleagues in the Committee on Women's Rights and Gender Equality for the way they have risen above ideological debates to say 'we agree with this report'. For my part, I will respect everything adopted in the Committee on Women's Rights and Gender Equality and I should also like to thank the chairman of that committee, Mrs Záborská, who is not here today but who sent me a brief note this morning.
It has to be said: we women will rise above partisan politics in this field. Thank you in advance for your support.
. Mr President, Mrs De Keyser, ladies and gentlemen,
first of all, I should like to thank the House very much for this important debate and the important report. The report mentions women as victims, women as instruments of war and women as instruments of peace. Indeed, we also see the three trends that are there, and I agree with you that all the legal instruments are already there, but very often what is necessary is much better implementation. We will all have to work towards that goal and I will promise to try to make a difference at least in the regions where I am responsible.
We are fully committed to implementing UN Security Council Resolution 1325 of October 2000, on women, peace and security, where indeed all these issues mentioned. Your report also addresses the question of women in conflicts and as peace-builders from many different angles. I very much support this approach because women cannot only be seen as victims. Very often they are key players in promoting peace.
For instance, in Palestine and Israel we see that women are coming together and they are those in the society that would like to go forward with peacemaking. The female suicide bomber is a striking example of the complexity of this issues, and a phenomenon that deserves further study. And as you said, very often it involves women who are somewhat isolated by their own societies and then, of course, who do not have any other chance, do not care for their lives anymore and then become suicide bombers.
The Commission’s two-pronged approach to promoting gender equality abroad is also well reflected in the report. First, we take on board gender concerns in all policies and programmes – so, there is a sort of mainstreaming. Secondly, we also fund specific projects to promote women. I am convinced this approach will remain valid in the future. Both mainstreaming and specific actions will continue to be necessary, but it is also about changing the societies there. It is about changing the mentality of the societies, as you very rightly said.
Mainstreaming is important because peace-building comprises this broad range of areas. These include peace negotiations, peacekeeping operations, demobilisation, disarmament, reintegration and rehabilitation. There, women always have their role – whether they are mothers, sisters, etc., women are there in the society and they see what is going on.
Also very important are election observation missions, security sector reform, institution-building and, particularly, strengthening of civil society. We have also training programmes that can perhaps be enhanced in the future, where more than 800 Commission officials and other staff are involved in channelling the implementation of those programmes.
Another example related to capacity-building, which is highly important here, is that we are supporting training in the area of crisis management, intended for Member State experts deployed in that field. Promoting gender equality in crisis management and conflict resolution is an integral part of this whole training. Gender aspects are there.
When I say that supporting civil society organisations plays a key role, I think this is very true for instance for women in Bosnia and Kosovo, but also for training women in conflict resolution in Rwanda or Burundi and strengthening women’s active participation in peace processes around the world, such as for instance in Georgia and Colombia. Through ECHO, our humanitarian programme, we are also supporting several projects focusing on women in affected areas like Afghanistan, Burundi and the Democratic Republic of Congo.
This year, within our European Initiative on Democracy and Human Rights, we are also focusing on issues such as equal treatment, women who are victims of gender-based violence in conflict zones, and the trafficking of women and children. So, there is quite an impressive amount of project proposals that are there. In total EUR 9.7 million are available for this campaign from the 2005 budget and this year’s budget.
In addition, this year we will also be putting increased emphasis on gender in conflict prevention network funding. Here we have to encourage civil society, think-thanks and academia to provide external analytical experience. Then we have to see how we can implement that.
. – Mr President, ladies and gentlemen, I should like to thank Mrs De Keyser for her report, which contains much that is important and that I can unreservedly endorse, particularly the demands she makes in the field of reproductive health. If United Nations Resolution 1325 were to be consistently implemented, it would amount to a gigantic step forward in terms of women’s participation at every level of the institutions engaged in preventing, overcoming and resolving conflicts, yet it is a disgrace that there is still, apparently, a need for quotas in order to guarantee six and a half billion people around the world equal rights.
Women suicide bombers are a relatively new phenomenon and one that calls for expert analysis and special aid programmes. The religious context must not be allowed to conceal the fact that religion is here being perverted for political ends. I do not believe that a more substantial military presence – not even one consisting of women soldiers and police officers – would make for greater security.
Speaking as draftsman of the Committee on Development’s opinion, I have to say that I, instead, see the best possibility of long-term stability and security being established through reinforcement of the civil society actors. It is absolutely vital that political dialogue should take precedence; in time of conflict, women must be offered more protection and better access to food and health care, and security in refugee camps also plays a major part in this, for the conditions in the regions of under-developed countries hit by conflict are catastrophic. More soldiers – and I want to emphasise again that whether they are male or female, hostile or members of the so-called peacekeeping forces, is irrelevant – do nothing to bring more security; on the contrary, they make it more likely that women will become the victims of sexual violence.
Mr President, firstly I would like to thank Mrs De Keyser for her excellent cooperation.
The report drafted by Mrs De Keyser on the role of women in armed conflicts goes beyond the prevailing public opinion stereotypes. It is a fact that in armed conflicts, the majority of women are passive sufferers and often victims. They are more vulnerable; they are those who save the children, as well as those who often become victims of violence. However, the situation is changing rapidly and substantially, because women today are part of the armed forces and are present in the peacekeeping forces; they are also present on the side of those who commit violence, as stated in the report.
The rapporteur can clearly see that women are no better and no worse than men, and they do not necessarily take a greater part in creating peace and democracy than men. Obviously, they usually have fewer opportunities to do this. A definite positive point of the report is that it avoids the simplification that comes to mind straight away, because it is indisputable that due to their biological characteristics, women view the value of life differently.
The report is trying to find out, bearing in mind European values, what women could do to prevent conflict and restore peace. It does not only call attention to the fact that the role of women has changed, but also to the fact that – and I would like to place special emphasis on this – mass rape has become an instrument of war, and I can only support the proposal that mass rape should be treated as a war crime and punished efficiently. This may help reduce this horrendously inhuman and humiliating type of violence, the seriousness of which can only be compared to genocide.
Experience has shown that when armed conflicts are over, the high level of violence persists, directed against the weak, women, children and elderly. Therefore, we cannot underestimate the need for women to be present in larger numbers in peacemaking, diplomacy and the police force, to ensure that victims are given appropriate attention and help, and perhaps, ultimately, to reduce the number of victims. Once more, I thank the rapporteur for this extremely good report.
. – Mr President, actions speak louder than words, and I want to thank Mrs De Keyser most warmly for her very compact report, which considers every angle, not least the imbalance of power between women and men as the cause of many conflicts.
While we see women as both perpetrators and victims, we also see solutions, and it is most important that we should recognise that women are often among the first victims of conflicts between states or within them, since they are among the weakest members of society, yet, paradoxically, they find themselves playing the role of the strongest in coping with conflict situations. It was women searching through the rubble of a Germany devastated after the Second World War who were the driving force behind that country’s reconstruction, and yet they were, true to form, again excluded from political responsibility.
Wherever in the world there is war, the norm is that women become the victims of sexual violence. In countries such as Iraq and Palestine, they are excluded from assuming political responsibility; in the conflict in Sudan, sexual violence is getting out of hand.
For social democrats such as ourselves, then, it is for this reason that the participation of women, through gender mainstreaming, in all missions, as described in UN Resolution 1325, is so enormously important. We want them to have an equal say in all areas of diplomatic policy even before conflicts set in.
It is an unfortunate fact, Commissioner, that only three EU missions around the world are headed up by women. Our group is continuing to work on this issue, and we will be using the Gomes report to pursue at greater depth in the diplomatic field, an issue that is of enormous importance for us as a group. We have been addressing the issues of reproductive health, of suicide bombings, and of anti-personnel mines, from the after-effects of which women and children continue to suffer.
What we can be sure of is that this report shows us not only that women are better people, but we want to get actively involved in playing our part, we want to play it ourselves, and this is where Europe must lead the way.
. – Mr President, I agree that this report is of two-fold importance: on the one hand, it stresses the huge and serious situation suffered by women as victims in armed conflicts, while, on the other, it indicates very positively the fundamental – and often exclusive – role that women can play in peace processes and in post-war reconstruction.
In fact, this report – on which I congratulate the rapporteur, and I would also like to congratulate her on the sensitivity she has shown in accepting many of our amendments – goes even further than what is laid down in United Nations Security Council Resolution 1325 and the Bulletin of the Secretary-General of the United Nations on special measures for protection from exploitation and sexual violence.
For example, it points to the importance of access to reproductive health services, particularly in war and post-war situations and, especially, in refugee camps; it stresses the need to tackle violence against women; it demands that acts of sexual violence, such as rape, sexual slavery, forced pregnancy, forced prostitution and forced sterilisation, amongst other practices, be treated as war crimes and crimes against humanity; and it calls for the women who are victims of these practices to be able to take their cases directly to international judicial bodies.
It is also necessary to stress the fundamental role played by women in peace-building processes and we are therefore calling upon the Commission and the Council, as well as the Member States involved in the management of conflicts, for greater sensitivity to the issue of guaranteeing the technical and financial assistance necessary to promote programmes to enable women to be actors with their own voices in those processes, as requested by groups of Kosovan women, for example, who are asking to be included in the negotiating delegation, whose current seven members are all men.
Furthermore, we are also asking for international missions, both civil and military, to take very good account of the gender approach in their actions on the ground and to impose harsh penalties on any participants in those missions who abuse their status and impunity to commit degrading acts and rapes on women and girls – something that we have unfortunately seen on several occasions.
Mr President, in peace movements around the world, women often take the initiative and are in the majority. They have realised that bombs do not create peace. On the contrary, military violence gives rise to hatred and to demands for revenge, as well as producing suicide bombers. An escalation in military violence also involves untold acts of horrific cruelty against women and children, as is also shown by this report.
Through the peace movement, women have shown another and better way – one of conflict resolution and measures to bring about peace. I think that large parts of the report point to this other and better way, something for which I particularly thank the rapporteur.
However, paragraphs 14 to 20 indicate a risk of further militarisation. I therefore think that these paragraphs should be removed so that we obtain a report that goes down the route of peace shown by women, rather than the route of militarisation.
. Mr President, as I have one minute to take the floor about the report on the situation of women in armed conflicts and their role in reconstruction and the democratisation process in post-conflict countries, I would like to point out that one of the conditions for the playing of a positive role in conflict resolution, and not only by women, is a high level of personal development, which makes it possible to work in the family and to promote the development of the family as well as bringing up children, but which also makes it possible to strive to achieve justice, security and respect for human dignity in other communities, all of which are of the utmost importance to the younger generation, which is particularly exposed to the trauma of armed conflicts. Furthermore, the role of women is especially justified because women, who protect life with their maternal instinct, are particularly predisposed to caring and to preventing conflict through their characteristics of kindness, selflessness, empathy and compassion with other people and their willingness to help them.
– Mr President, I too am going to speak about this extremely sensitive issue, which has been addressed very intelligently and very thoroughly by Mrs De Keyser. I too will focus on three fundamental points that were highlighted in the report and which I would like to emphasise here.
The first point concerns the age-old evil of sexual violence at times of war. I believe there can only be one modern response to this age-old evil (we are all familiar with it and I shall not mention it again now): in a word, zero tolerance on the part of any society that considers itself a democracy, like our own.
The second point: zero tolerance means many things, including clamping down by punishing these crimes and not accepting excuses of any kind. The second point, in contrast, is more recent, and is the fact that women themselves are committing acts of violence. They may be doing that, again, partly as victims, as in the case of women suicide bombers, who once again are often being used, but it has to be recognised that there are cases where women, in the name of equality, have used violence just like anyone else. Here too, in such cases there should be no gender tolerance, so to speak.
There is a third fact that concerns me even more and which I should like to highlight more emphatically: their role is so important that there is even talk of quotas for women in all political and administrative spheres connected with matters of war. I should like to see them sitting at all tables where peace and reconstruction are discussed. I think that the presence of women in this area is what our world can offer in terms of modernity and democracy: a really new, contemporary contribution.
– Mr President, I too congratulate the rapporteur on producing a really good report. I shall just deal with two points.
I should like to emphasise that the nature of conflicts has changed in recent years, and one of the most tragic changes that has occurred is the rise in sexual violence against women. This has happened because women are considered the bearers of cultural identity and, since sexual violence carries both a symbolic and a political message, it has been turned into a strategy of war.
Because of this new style of conflict, there are very few mechanisms to protect girls and women, and it is therefore vital to reinforce preventive measures, but preventive measures cannot be created from nothing. Practical steps need to be taken and thought out and implemented through an early warning and early response system. Sexual violence, rape and prostitution associated with the armed forces are indicators that warn of possible conflicts, as is a reduction in the participation of women in civil society and in political parties, as was seen in the case of Afghanistan.
First, then, I want to highlight the importance of this early warning system; secondly, it is essential for women to be included in all stages of the peace process, because they are not caught up in the traditional models of combative behaviour, or not to the same extent as men. That is what needs to be done, but it is not yet happening, and so we are calling for quotas to ensure that women take part in all peace negotiation processes.
– Mr President, sexual violence and torture meted out to women and girls are inseparable from any armed conflict, yet women and girls are far from being no more than victims. There are very many women’s initiatives working for dialogue, peace and reconciliation, and so women are taking an active role with great social potential, and one that the international community must do everything possible to support them in.
As I see it, the most important demand in Resolution 1325 is the one that reads: ‘there must be increased representation of women at all decision-making levels in national, regional and international institutions and mechanisms for the prevention, management, and resolution of conflict’. This demand must be actively realised through concrete targets, in the shape, for example, of quotas. Time and time again, doing without quotas is an invitation to opt for the ‘take it or leave it’ approach, and strengthens the hand of those forces who, for whatever reasons, want to keep women out of the political process.
I would have liked to see the Commission drawing up quite concrete requirements for how this resolution should be implemented in the short and long terms. It is also quite essential that gender budgeting should be given an important part to play in humanitarian aid. My expectation, then, is that the Commission will come up with some really concrete measures as means of implementing this resolution in practical terms.
Mr President, I am very worried indeed about this report: it introduces the concept of positive discrimination. I have to say, as usual, that I have never heard so much nonsense talked in my life as I have today. Clearly, nobody here has any experience of the armed forces.
I spent a lot of time in the British Army and I am a member of the United Kingdom’s Armed Forces Committee. I can tell you that I have been at sea recently on board Her Majesty’s ships with women who are navigation officers, aviators, filling all sorts of complex and senior roles within the British armed forces.
How would you feel if you were the captain of a ship and you have a navigating officer joining you who is a lieutenant commander and a female? Could you trust her or not? Is she there because she is good at her job, or is she there because she is part of a quota? Let us stop this silly nonsense from people with no experience of the armed forces at all!
– Mr President, I congratulate Mrs De Keyser in all sincerity on the commitment she has shown in the own-initiative report presented to Parliament. She has undertaken a methodical analysis both of the situation of women in armed conflicts and of their role in peace processes.
The courage shown by many women in the face of adversity gives the lie to the cliché that depicts women as the most vulnerable members of society in situations of armed conflict. Nonetheless, when war breaks out, women may be in great danger. Whilst some of these risks are common to the whole of their community, it is true that others are specifically related to the fact that they are women. Millions of women are suffering under the effects of the vicious cycle of poverty, discrimination and fanaticism, and they are often the ones who suffer the most from armed conflicts, particularly due to pre-existing inequalities between the sexes in terms of literacy, health and income. Discrimination against women is both the cause and the consequence of the hardships they suffer in times of war.
It is absolutely vital for humanitarian workers to bear that in mind and to work to ensure that women are directly consulted and closely involved in all the activities undertaken for their benefit, so that they and their children can fully exercise their right to human dignity and integrity. The voice of women is still not being heard at the peace negotiating tables, and their needs and interests are not being taken into consideration in peace treaties. The report demonstrates that, 10 years on, the actions mandated by the Beijing Platform have still had no effect. It is clear that the fate of women affected by war can only be improved if there is the political will to do so.
Commissioner, you have demonstrated this. The government and the international and regional institutions need to increase the participation of women in all the forums and activities related to peace at all levels, and we must not forget that training for prosecutors, judges and other people with responsibility must take account of the differences between the sexes.
Mr President, Commissioner, ladies and gentlemen, it is an important report that we are adopting today, and I am glad that the subject in question is now being focused on. I am particularly pleased about the emphasis now being placed on women as peacemakers. It is the weakest people who are the first victims of wars and other conflicts, namely women, children and the elderly. Women are exposed to horrifying acts of cruelty such as violence, rape and even worse things. Women must not be regarded only as victims, however. Women can make an important contribution to bringing about peace, reintegrating child soldiers and creating political dialogue between the warring parties. It is important that we secure adequate resources for projects in which women can play an active role in resolving conflicts. It is important that we bring about greater cooperation with local women’s organisations and that we insist on the need to integrate the gender aspect into peace research, conflict prevention and conflict resolution.
I should like to thank Mrs De Keyser for this important report and for the splendid work she has done, and I hope that the Commission will be receptive to the report and will straight away get some practical work under way that will improve the situation of women in armed conflicts.
Mr President, I would like to thank the rapporteur for her work on an issue that is particularly sensitive, because armed conflicts affect women especially. The majority of refugees and displaced persons are women and children. It is women who are burdened with the needs of their families, facing more dangers than men, including the danger of being raped. This drama faced by women is common to all conflicts.
I would like to stress, however, that the decisions leading to such a situation were probably not taken by women, because there are practically no women in the places where decisions are taken on security policy or at negotiation tables.
Despite the recommendations of the Beijing Action Platform, despite Resolution 1325 of the United Nations Security Council, which recommends including women in all peace processes, and despite the fact that we women know a lot about giving, preserving and caring for life, about fighting courageously for subsistence, about negotiating and reaching agreements, it is a paradox that the majority of NGOs that play an active role in peace negotiations and in post-conflict reconstruction processes are made up of women, and we in the institutions must support them and help them, and we must take measures to increase the presence of women wherever decisions are made that affect our collective destiny, because furthermore, ladies and gentlemen, the absence of women indicates a democratic deficit.
. Mr President, first of all I should like to thank you, Mrs De Keyser, once again for this very comprehensive and very balanced report. The Commission's approach, which I have explained in detail, is also reflected in full in this report.
One key aspect that was widely acknowledged during the debate was education and training. It is a main focus of our approach and of the action plans in the Neighbourhood Policy. We need to train women: we need to train them so that they can play their role in society – a more political role, and a role within those forums that will ultimately result in peace negotiations. We are in the process of doing so, not only as part of the Neighbourhood Policy, but also, for example, in Latin America – as was discussed at the summit – and, in general, in the context of mainstreaming.
In this context, I would also point out that we are in the process of organising a Euro-Mediterranean ministerial conference which will deal specifically with the following question: how can we improve the role of women in the societies in the region? In this regard, women themselves must be able to take on much more political roles. A preparatory meeting will be held in two weeks in Rabat.
With regard to prevention, I absolutely agree that women must benefit more from it. A realistic approach could consist in encouraging the parties negotiating peace to get many more women involved. It is a much more realistic approach than laying down quotas: it is not up to us to impose quotas, but we need to say to the parties involved that they also need to think of the other half of society, namely women. I absolutely agree that we need to examine this point in more detail and more depth.
Finally, in our new development strategy, we are going to put a greater emphasis on the issue of gender equality in development cooperation.
The debate is closed.
The vote will take place today at 11 a.m.
– The minutes of yesterday's sitting have been distributed.
Are there any comments?
– Mr President, ladies and gentlemen, I beg leave to speak on the basis of Rule 145 of the Rules of Procedure, which has to do with comments of a personal nature in debates. I would like to raise a point of order concerning something that has been said about me.
I am referring to a comment made by Mr Rogalski during the sitting last night, and the reason why I am making use of my right to respond is that Mr Rogalski, who has not hitherto made much of a mark on this House – which is why I had no idea who he was – described me as the fruit of the union of Karl Marx and Rosa Luxemburg, which is, of course, a pretty extraordinary thing to say.
I am sure that you, Mr President, will understand that I – although this is a biological impossibility – nevertheless take pride in this particular honour, and in the fact that the extreme Right applauded this form of words.
That, however, is not the point I want to make. I want to quote a remark that Mr Rogalski made; it had to do with homosexuals, and it was to the effect that homosexuals are useless, since they cannot reproduce themselves. That is the sort of language of which we were critical yesterday, inhuman talk for which there is no place in this House!
Since your fellow-President who was in charge of the sitting did not see fit to intervene, I ask that the record be reviewed and that it be ascertained what sanctions this House might impose in response to such an extraordinary statement.
– We have noted your comment, Mr Schulz.
– Mr President, Mr Schulz, I did indeed compare your actions to the actions of Marx and Rosa Luxemburg, and unfortunately what you claim I said about homosexuals is untrue. What I actually said is that the Polish Government – which I support on this – is opposed to pornographic homosexual parades, which is something very different, Mr Schulz. I would ask you to refrain from twisting the truth in this House, because you have frequently misused your position as head of the Socialist Group in the European Parliament to slander the speeches of Members. I ask you to stop doing this.
Mr President, I would like to take the floor pursuant to Rule 145(1). The minutes of yesterday’s sitting contain a statement by the Chairman of the Socialist Group in the European Parliament, Mr Schulz, who said he was also speaking on behalf of the Chairmen of the other groups, Mr Wurtz, Mr Frassoni, Mr Watson and Mr Poettering. His statement contained false assertions which he also ascribed to me as a member of the League of Polish Families.
It is untrue that the League of Polish Families, its Chairman and its Deputy Chairman, my son Roman Giertych, or indeed any other member of the party, expressed racist views or called for acts of violence against homosexuals and persons wanting to take part in the equality parade in Warsaw. Mr Schulz and his colleagues have been misinformed. His entire speech is offensive to myself personally, to my party and to Poland. In particular, it is scandalous to compare the League of Polish Families with the German Nazis. It was a democratically elected German Government which had a programme to exterminate homosexuals and other groups of people that it did not like. Such views have never been, are not and will never be held in Poland.
– The next item is Voting Time.
– Mr President, I have a request to make of you. Item 9 is meant to be the vote on the Hughes report. Mr Hughes is on his way back here from Luxembourg, where he has been performing his duties, and I would like to put to you the request – which the Chairman of the Committee on Employment and Social Affairs endorses – that we might take this vote at the end of voting time today.
. – Mr President, Commissioner, ladies and gentlemen, SMEs in developing countries are generally micro-businesses, and one of the problems they have to face is that many of them work on an informal basis, that is to say, in the black economy. That is why it is important that there should be legal recognition for the property of these entrepreneurs, not least – and this is no empty phrase – for that belonging to those of them who are women.
Land registry entries and legal property rights are the key to the success of SMEs in the developing countries as much as they are anywhere else. I wish to thank all those who worked on this report, which has been adopted unanimously by the Committee on Development, and ask the House to give it the greatest possible support.
Mr President, I do not know which rule I need to refer to, but there is a problem with the French interpreting. There have been several votes where the 'no' votes have been mixed up with the abstentions: the abstentions and the negative votes have been swapped around. I just wanted to draw your attention to it before the end of voting time.
Mr President, this amendment refers to the complementarity between this programme and the work being done by the United Nations High-Level Group for the Alliance of Civilisations. What it says exactly is: ‘The Commission shall ensure complementarity with the work of the United Nations High-Level Group for the Alliance of Civilisations and any other initiative for cooperation with third continues, in particular developing countries, which is relevant to the intercultural dialogue objectives of this European Year’.
Mr President, under Rule 132 in connection with Rule 170 I rise to propose, on behalf of the PPE-DE Group, that the votes on the Guantánamo motions be postponed for two weeks until the next part-session in Strasbourg. The reason is that a delegation of four MEPs from different political parties has just returned from a visit to Guantánamo. Unfortunately, they have not had an opportunity to contribute to the resolution before the House today. My group believes that by proposing this short postponement, the Members concerned will have time to brief their groups on their visit and help produce an improved text calling for the closure of Guantánamo Bay that, hopefully, all groups can support. This text will thus receive maximum support and will give credibility to Parliament in the build-up to the EU-US Summit at the end of June.
– Mr President, I wish to endorse this motion. Much as I agree with this resolution’s conclusion that what we are dealing with here is a violation of the rule of law and that this facility must be closed, there are a number of areas in which the arguments and justifications are no longer up to date. I believe that, if we want to maximise our influence on the way this matter is resolved, we do need to be up to date and rally as broad as possible a majority in this House before the summit, in order to be able to bring the necessary influence to bear on it, and so I would ask the House to give Mr Coveney’s proposal its backing.
Mr President, ladies and gentlemen, I do not think we should give an ambiguous signal on such a vital question. We know what the situation is in Guantanamo. We have been informed of it by the United Nations and by international organisations. Any postponement, therefore, however reluctant, would be interpreted as a sign of hesitation on a subject on which we have to be extremely clear. Consequently, I believe that we must vote today.
. – Mr President, I have a suggestion to put to the House and to the Member who put that motion to it. I could well, as rapporteur, recommend a ‘yes’ vote if they were agreeable to the motion comprising only those words up to and including ‘Convention’ and that the last sentence would be dropped. If that is your message, Mr Brie, then I could recommend a ‘yes’. Mr Brie says ‘yes’, so I will indeed recommend that we vote on the words up to and including ‘Convention’; the second part can therefore be regarded as withdrawn, and so we can all vote ‘yes’ to that.
. – Mr President, at this point, the voting order suggests that we should vote on Amendment 18 first and then on paragraph 7, and do it in four parts. What we need to do here is, first to vote on Amendment 18, which is compatible with the proposal for split votes, while keeping things in the right order. I would, however, propose that we ignore the vote on Part 1, which is identical with 2, 3 and 4, apart from the difference that split votes have been proposed for 2, 3 and 4 and that Part 1 proposes that 2, 3 and 4 be voted on together.
I would also make so bold as to add something. The proposal for a split vote on Parts 2, 3 and 4 refers only to the amendments to the English version and not to the versions in other languages. I hope that makes sense.
Mr President, this is very simple. I would like to add ‘and biodiesel’ after the word ‘bioethanol’ in Amendment 15.
Mr President, I shall read the text of my amendment:
‘Points out that the Commission shall publish its findings on countries that are considered not to be ready yet to join the euro area each time an evaluation is carried out, and present this to the European Parliament in order to ensure a high level of transparency and accountability in the decision-making process at EU level.’
. – Mr President, the Committee on Economic and Monetary Affairs decided, by a very large majority, that we should not, by means of this report, pass judgment on individual countries, but only express a view on the conditions for membership of the euro zone.
On the basis of that decision, I have recommended that we should reject the three amendments tabled by the Liberals. I learned yesterday evening at five past eleven that the Social Democrats had abandoned this position, and would therefore recommend to the whole House that it vote a different way. What I would like is for the plenary to vote in favour of Slovenia, that is, to say ‘yes’ to it, and do the same with Amendments 1 and 3 on Estonia, but firmly reject the Liberals’ Amendment 2, which implies that the Commission and the European Central Bank have made gross errors in assessing the situation in Lithuania and that the Commission should therefore submit a revised version of its convergence report.
Although almost everyone in this Chamber is in favour of the speedy enlargement of the euro zone, if this House wants to maintain its own credibility, if we want to be taken seriously, then we cannot express ourselves contrary to the rules of the Treaty and the Maastricht criteria. I therefore ask that we, in a roll-call vote, should vote against Amendment 2 and in favour of Amendments 1 and 3.
Mr President, I would like to clarify the content of Amendment 2. It is not, as Mr Langen said, a criticism of the Commission. We in our group have always said that we support the Commission in dealing with the Treaty and the protocols to the Treaty. This amendment – which was tabled by the ALDE Group and which we are supporting – it is stated that we regret the negative recommendation issued to Lithuania. This is not a criticism of the Commission. We regret that it has been like it is and we have some critical remarks on the criteria in the text, which are supported by everyone.
Mr President, my oral amendment is only a technical amendment to delete the word ‘all’. We cannot say that ‘all’ Member States are responsible for enlargement of the eurozone since two of them – the UK and Denmark – have an opt-out.
. Mr President, I should like to move an oral amendment. I should like paragraph 1 of my report to read: ‘Welcomes the proposal to establish an EU institute for gender equality and urges the institute to focus intensively on the situation of women suffering multiple discrimination, including Roma women’.
Mr President, I propose that we delete section B entirely – and the Alliance and Liberal Democrat for Europe Group actually voted in favour of this yesterday, – because there is no evidence that it is the patriarchal tradition that prevents Roma women from giving birth whenever they want.
. Mr President, this paragraph is not intended to mean anything like that. It has already been discussed with all the other shadow rapporteurs and we are objecting to this amendment.
. Mr President, the Group of the Greens/European Free Alliance has informed me that it will withdraw its amendments, with the exception of Amendment 10. Consequently, I am asking my group and all my colleagues to support this amendment that concerns Kosovan women.
Mr President, I should like to place on record that, when we started voting less than an hour ago, there were 621 Members voting in the Chamber; at the last roll call vote there were 405 – 216 Members have left the Chamber during voting time. We have no confidence in this ridiculous voting system.
Mr President, I simply wanted to know why this report, for which a qualified majority is required, has been postponed to the end of the sitting when we know very well that there are some Members who will be leaving.
It is very simple. A request was made, if I remember correctly, at the beginning of Voting Time by Mr Swoboda and the Socialist Group in the European Parliament, to which Mr Hughes also belongs. That request was accepted, given that there was no objection on the part of the House and, consequently it was moved, because Mr Hughes was supposed to be coming later.
I am very sorry; the matter could have been raised at the end and the vote could have been deferred. However, it was not raised and as such we are keeping to the agenda.
. Mr President, you are quite right, I was at a meeting in Luxembourg this morning and had to dash back for this vote. I am therefore grateful, in one sense, that the vote was deferred. On the other hand, however, no one could perhaps have foreseen such a catastrophic reduction in the numbers present. I will be guided by your services, but if memory serves me correctly, there is a rule by which I can request deferral of the final vote until the next voting time. If that is the case, I would like to so request.
– Mr President, if I understand the rapporteur rightly, he would like us, by reason of the unsatisfactory state of our proceedings, for which we all share responsibility, to adjourn the vote to the next part-session and call it a day for now.
The result of the whole thing – not just the final vote, but also the vote on the individual motions – means that this can be described as a procedural mistake. It is the rule that those things that are subject to codecision should be dealt with at the beginning of a vote. We have not observed our own rule, and that has been shown to be a mistake.
– That concludes Voting Time.
. In view of the importance of the report, I voted it, but I do subscribe to the reference to tax harmonisation contained in an otherwise excellent report. As there was only a single vote available to us, I could not register my concern on the ‘harmonisation’ proposal separate to the final vote.
. I wish to congratulate Mr Chatzimarkakis on his important and timely report on the proposal for a decision of the European Parliament and of the Council establishing a Competitiveness and Innovation Framework Programme (CIP) (2007-2013), to which I lend my full support. I particularly welcome the idea of gearing the CIP towards potential applicants, in other words its direct beneficiaries.
The potential applicant must have the opportunity, prior to making an application, to obtain sufficient information about the types of support offered under the CIP.
I also agree with the rapporteur that there needs to be a one-stop shop for the CIP to facilitate contact with the stakeholders.
The rapporteur is also right when he says that the application procedure needs to be simplified.
Lastly, I should like to highlight the importance of this Framework Programme for the SMEs of various regions of the EU and in particular those of the EU's outermost regions. They stand to benefit from this important Framework Programme, which is aimed at helping them to overcome the serious obstacles that hinder them, under Article 299(2) of the EC Treaty.
. I support the content of this report, however I do not feel that Amendment 21 proposed by the Committee on Employment and Social Affairs, which calls on the European Commission to identify measures to coordinate Member States' fiscal policy and taxation, has any place in a report which purports to encourage innovation and competitiveness; on the contrary it is only by fostering a greater sense of competitiveness between SMEs and other businesses across the EU in terms of their differing fiscal obligations and other variable market conditions that a truly competitive and innovative market will become a reality for all European businesses.
.Small and medium-sized enterprises (SMEs) are at the economic heart of our countries, the real creators of jobs and of wealth. That is why we can only commend the rapporteur’s concern to place the emphasis on them in this Competitiveness and Innovation Framework Programme. In the face of today’s fierce global economic competition, very often what enables SMEs to survive is technological progress, small as it may be, which is always costly and continuously needing to be worked towards.
That is why we should like access to this programme for small organisations to become more than just a pious hope. Information on the support they can claim must target small enterprises effectively, and not only those that have the resources to finance specialised services in the quest for grants. The rules for participation in these programmes must be really simple and transparent, and must not give rise to the prohibitive costs of compiling reports for SMEs. Consistency and complementarity with other European programmes and, in particular, with the Seventh Framework Programme for research and development, must be guaranteed. The demand for better Community regulation that is simpler and more in accordance with the subsidiarity principle must cease to be, as it has been for the last 20 years, the slogan repeated over and over again but never applied. We shall see how it is when we use it.
. I fully support all initiatives to foster the development and growth of the SME sector in developing countries. However, this report could not be supported because the implementation of EU practices and policies has in many cases resulted in the impoverishment of developing countries. UKIP strongly believes developing countries would be better served by agreements with individual nation states.
There is no doubt that small and medium-sized enterprises play a very large role in countries’ economies. In developing countries in which there are no large companies, it is of course more important to ensure that there is an institutional framework that makes it possible for small and medium-sized enterprises to operate. It is not, however, the task of the European Parliament to dictate what conditions should apply in the developing countries. Every state, both in the EU and in the rest of the world, has the right to own and shape its own development. I have therefore voted against this report today.
.Constant economic problems in developing countries, particularly in Africa, prevent growth and, at worst, give rise to war and famine. Besides globalisation, the prime cause of the problem stems from corruption which is widespread at national as well as at local level. This curse is linked with lack of supervision and misappropriation of actually quite substantial international aid.
Just like us, their families must be able to live by their work. Agriculture, craft industry, and industry must continue to hold their own, while at the same time employment in the tertiary sector must grow within a healthy community framework, making possible a virtuous economic and social circle. This hope must not be a pretext for a falsely naive discussion. Yes, we want to and must support Small and Medium-sized Enterprises (SME) in developing countries but as long as ‘cooperation’ goes with ‘corruption’, it will be impossible to help these countries to take responsibility for the welfare of their people.
Redefinition of controlled and conditional cooperation must not be a pretext for mollycoddling but for settling down and developing a sense of responsibility. This new cooperation will restore hope to young people in these countries so that they do not end up as illegal immigrants washed up on the shores of a Europe that is already overwhelmed by unemployment.
– Mr President, regarding the vote on the issue of paediatric medicines, I should just like to point out that, after the six-month patent extension granted to the multinational drug companies at first reading, I feel that extending the transition period during which that additional protection certificate can be applied for from two years to five years is really going too far.
That is why I voted against Amendment 18, and also because the benefits to the paediatric population cannot be scientifically documented. In addition, accepting that amendment might encourage research into paediatric indications for medicines produced for adult use, precisely going against one of the aims of the regulation.
. The Commission’s proposal will plug a gap in public health, which has long existed in the EU and which has, in some cases, led to dependence on the US or Asian pharmaceutical industry.
The creation of specific medicines for children, rather than the usual reduced dose, will be better suited to their metabolism and will provide faster and more effective treatment.
Along with the obligation to offer a ‘risk management system’ for such medicines prior to their introduction on the market, an extremely important measure has been created that will eliminate, or at least reduce, the risks and deliver effective treatment for a group as vulnerable as the paediatric population.
The rapporteur has attached due importance to carrying out research into ensuring that such medicines can be used by children without hindering the development of those medicines for adults. It will also, in some cases, facilitate a deferral request regarding the submission of the ‘paediatric investigation plan’, without delaying the placing on the market of the adult version.
I endorse the Commission’s proposal and the Grossetête report.
Thanks to the adoption of this recommendation concerning paediatric medicines and the agreement between Parliament and the Council, henceforth children will be able to benefit from medicines appropriate for their specific metabolism rather than having to be prescribed weak doses of medicines intended for adults.
I believe that here we have tried to combine all the conditions necessary for the intelligent introduction, in Europe, of pharmaceutical forms specifically for children: provisions concerning support for innovation and research incentives for laboratories (notably with six months’ additional protection for the protection certificate), the establishment of an inventory of therapeutic needs specifically in paediatrics, the requirement to develop a paediatric form for new medicines, measures intended to ensure that medicinal products, once developed, are distributed throughout the Member States, or else special derogations to ensure that the development of paediatric products nonetheless does not hamper the development of medicinal products intended for adults.
We have here a concrete example of the added value of a Community regulation: a single Member State would never have had the means on its own to promote such a policy in relation to specific medicinal products.
. I voted in favour of the Grossetête report on medicinal products for paediatric use, at second reading, because I feel that, in light of the specific nature of the child’s metabolism, medicines developed specifically for children should be promoted.
The setting up of a paediatric committee as part of the European Medicines Agency will help monitor scientific research in this area. It will seek to limit the number of scientific tests carried out to the minimum required.
In keeping with its response to this matter at first reading, the June List is voting against the report for reasons of principle. We are completely in favour of women and men being treated equally in employment. This is a crucial area, which international organisations such as the ILO are good at dealing with. We do not believe that the EU should regulate issues of this type in far-reaching reports resembling political programmes. The EU should not have control over working time regulations, parental leave and other significant national issues. These are matters that the Member States are better dealing with independently and in accordance with international agreements already adopted.
.When we know that in comparable employment a woman earns 11% less than a man, there can be no doubt that we have still to increase awareness of the effort that each of us needs to make in order not to establish parity and egalitarianism between men and women by force, which would be ridiculous, but to reach a state of justice and social balance.
Advances in this area will not be achieved by means of a frenzy of feminism or by means of coercive measures which seek to forcibly impose the presence of women, whether it be in representative bodies or in management, far too often, as we very well know, without regard for their competence or quality.
Let us show some intelligence by ensuring the promotion of women in society, particularly by allowing them to have a real choice between professional life and family life and allowing them also to be able to reconcile the demands of work and children. Nowadays, unfortunately, far too many women have no chance of this.
. On issues relating to the labour market, I strongly condemn the glaring inequalities between men and women in a number of areas such as pay, access to employment, vocational training, working conditions and career development.
I voted in favour of this report because it represents a step forward in implementing the principle of equal opportunities and equal treatment of men and women in matters of employment and occupation.
A further reason for my support for the report is that more initiatives need to be adopted to help people achieve a better balance between work and private life.
The act of bringing together in one sole document the various initiatives on equal treatment will serve to simplify the existing legal framework. Furthermore, the level of protection will be stepped up in that the development of the case-law of the European Court of Justice will become incorporated.
I regret, however, that in spite of the fact that equal treatment is enshrined in the EU Treaty and in various directives, it remains an unfulfilled dream, no more than a vague political principle with a level of implementation that leaves a great deal to be desired.
Mr President, I voted in favour of the report on the European Year of Intercultural Dialogue and I am happy with its contents.
However, one aspect of intercultural dialogue should be underlined: in many cases we refer to ourselves as ‘Europe’ and ‘Europeans’, forgetting the fact that a huge part of eastern Europe, including the largest European nation – Russia – is not a Member State of the European Union. We share the same European culture and heritage, but we hardly know each other’s contemporary art and culture. There are mass media broadcasts, false images and bad clichés about the everyday life of those countries. We should use the possibility of the European Year of Intercultural Dialogue to get a true picture of the rich culture of Russia and Ukraine, as well as that of the former Yugoslav Republics. Inviting young artists, students and journalists and encouraging cultural exchange between Member States and the eastern European nations will strengthen our common European identity.
Mr President, in the same way as most of you, I too have been deeply shocked by the number of racially motivated murders that have taken place in some European countries recently. These were examples of the most blatant and horrific manifestation of racism and xenophobia. There are, however, other forms which are not so visible and yet which harm greater numbers of people. I would like to believe that the actions planned in support of the European Year of Intercultural Dialogue, and above all intercultural dialogue itself, will manage to subdue the nationalistic mood right across the Union. I consider 2008 to be the right time for this, in view of the fact that by then the European Union will have increased to 27 Member States. It is, however, necessary to create initiatives based on the sort of practical and sustainable projects that will continue even after 2008. For these reasons I regard the report we have just adopted as a step in the right direction.
Mr President, my group colleague Mr Dillen will shortly be drawing your attention to a German study in the which shows a lack of willingness to adapt among many immigrants, a trend that is also reflected in many other polls; according to an Austrian study, for example, no fewer than 45% of Muslims are hostile towards the idea of integration. Would it not be better, therefore, if official Europe were to send out a different message, which it could do by making 2008 the year of respect for European standards and values? With the past European capitulation to intimidation following the publication of the Danish cartoons still fresh in people’s minds, I hold out little hope, particularly if I remind myself of the opinion poll that was carried out in the United Kingdom for the , which shows that 40% of Muslims in Great Britain are in favour of introducing law
Mr President, my colleagues and I have voted against this Hennicot-Schoepges report, because the so-called European Year of Intercultural Dialogue, an initiative that, by the way, is going to set us back EUR 10 million, is yet another example of how official Europe is blind to the reality actually experienced by the public. This reality is that Europe accommodates an ever growing number of Muslims who not only refuse to adapt to common European values, but who also want to impose their own world view and their way of life on us.
For example, German public opinion no longer believes in a dialogue with a religion that refuses to accept basic values such as gender equality. Germans have had enough of honour killings, large-scale violence in schools and burkas on the streets. A recent opinion poll conducted by the showed that more than 71% of Germans think that Islam is intolerant; 91% of Germans equate Islam with violence against women. Official Europe would do well to take those signals a little more seriously.
We have today voted in favour of the report on the European Year of Intercultural Dialogue. Cultural exchange is naturally enriching and is important in increasing understanding between people.
There are, however, details of the report about which we are sceptical. We believe that the designation of a day, week or year for some particular purpose or other is of no practical significance to people. What such initiatives can perhaps do, however, is in some way to crystallise the objectives towards which our institutions’ efforts are directed. As always, we are sceptical about centrally devised campaigns and opinion-forming and note that the report tightens up the Commission’s proposals in this regard. A ‘no’ vote would mean more money for the EU’s institutions and for PR campaigns.
The June List believes that the whole idea of a European Year of this or that is unnecessary and not something that EU taxpayers should fund.
To invest EUR 10 million in a European Year of Intercultural Dialogue would be quite reprehensible, and it is difficult and perhaps downright impossible to see what would be the point of doing so.
Incredible though it may seem, the European Parliament’s Committee on Culture and Education wishes to increase the EU’s share of the subsidies for national events and initiatives of this type from 50% to 80% (Amendment 33).
I am voting against the report as a whole.
.How can one have a cultural exchange with another if one does not know who one is? You recognise that ‘religious identity is an essential part of the identity for all of us, even those who are not religious’, but you refused to recognise our Christian roots in your Constitution which is, happily for us, dead and buried. What are we talking about then? Amendment 9 speaks of ‘intercultural civility’, but that is a contradiction in terms, otherwise civility no longer means anything! The addition of fine, high-flown words often just ends up meaning nothing.
The result of your approach is relativism and betrayal: you want to promote the European Year of Intercultural Dialogue at the Olympic Games in Beijing and thus serve as a spare wheel for a Communist dictatorship (Amendment 38)! What a disgrace! You are going to talk about intercultural dialogue with Tibet, no doubt? This initiative on its own disqualifies your proposal.
I am voting in favour of the report because its main purpose – that of combating discrimination - is very positive and necessary. I am, however, voting against an increase in the budget, as well as against Amendment 18, which is particularly unfortunate in its neo-colonial desire to export views and values.
. It is always appropriate to highlight the responsibility that falls to the law, to the Member States and to the Union to attach priority to promoting children’s rights, and especially so today, which is World Children’s Day. Children are our future and make up around one fifth of the population of the EU.
I support the creation of this Framework Decision on the recognition and enforcement in the EU of prohibitions arising from convictions for sexual offences committed against children, and the amendments tabled by the rapporteur.
This is a crucial step towards improving cooperation between the Member States in protecting children. Furthermore it has a twofold purpose:
- to improve access to information on prohibitions, through compulsory registration of prohibition in the criminal record; and
- to make it compulsory to enforce them.
It will accordingly be possible to stop a person who has been convicted of paedophilia in one Member State, and has been banned from any activity involving contact with children, from sidestepping that ban by moving to another Member State.
A disqualification of this nature handed down in one Member State will have a legal effect in the other Member States, thereby broadening the implementation of the principle of mutual recognition of disqualifications and prohibitions.
. – I strongly support the initiative of the Kingdom of Belgium as an indispensable factor for effective cooperation between Member States with regard to the protection of children from sexual abuse.
The least one can say is that this initiative fills a lacuna, a vacuum – what am I saying! – the gulf there is at present.
Let us consider – and Belgium fully realised the gravity of the matter at the time of the horrifying revelation of the Fourniret affair – at the moment, when a person is convicted in one Member State for paedophile acts and is subject, in that State, to a prohibition on pursuing activities likely to bring that person into contact with children, he needs only to move to another State in order to evade this prohibition!
For the time being, therefore, there is no guarantee that a disqualification handed down in one Member State has any legal effect in the other Member States. In the face of an appalling situation, it was time to establish a system which requires the State of residence of the person convicted of sexual offences against children to recognise the prohibitions handed down abroad and to apply them within its own territory.
I am convinced that this text will save children from the worst kind of horror.
. I support this resolution and the commitment by the Commission and Council to deal with Palestine’s duly elected government, even if its politics are other than we might wish. No good can come from driving Palestine into financial chaos and ruin. Europe's policy should serve as an example to the US and others as to how to proceed in future.
I did not support the inclusion of paragraph 9 in the resolution, however. While I have and will continue to support demands for an immediate halt to further extension of the settlements - or rather their dismantling - and no further building of the wall, I feel it does not fit well here, where we are essentially dealing with a very different issue.
. Whilst the most recent developments in Israel have been welcome, not least the results achieved by a party that is clearly seeking dialogue and agreement, the same cannot be said of the election results in the Palestinian Authority, where the outcome, although regular from the point of view of electoral legality, is doubly worrying. First and foremost, a political group that does not acknowledge Israel’s right to exist, and as such fails to meet one of the prerequisites for the peace process, was able to gain power. It also showed that, in the election, the people under the jurisdiction of the Palestinian Authority did not prioritise a negotiated settlement to this age-old conflict.
Against this backdrop, the EU and all of the Quartet must agree on the next steps. We need to be firm with the PA government, but open to President Mahmood Abbas and his initiatives in search of a general agreement on the only acceptable solution, which is the peaceful coexistence of two States.
In view of the importance of the role of EU donor, let us hope that on this external front, 'Europe’ proves itself equal to the task of exerting a positive influence on the situation.
. British Conservatives voted against paragraph 9 as the use of the word "condemnation" did not appear in any other part of the text dealing with, for instance, Hamas' support for recent terrorist attacks. Furthermore, the issue of the settlements and the controversial status of East Jerusalem are not directly related to the humanitarian crisis in the Palestinian territories.
Lastly, the security fence which has considerably reduced the number of terrorist suicide bombing missions into Israel proper is not necessarily the final border of the two states. It has already been moved by orders of Israel's Supreme Court to accommodate local Palestinians' needs. The final course it takes will depend upon the successful negotiated outcome to the peace process.
. We are in no doubt that terrorism must be combated with firmness and steadfast determination. Yet the values and principles on which our civilisation is built must not under any circumstances be undermined.
I share the concerns regarding the Guantánamo situation and endorse the request made in this House to put an end to this type of situation and to close these detention centres.
The capture of the detainees and the circumstances of their subsequent detention run counter to the Geneva Convention and to other international humanitarian instruments.
Whatever measures may be taken in relation to these detainees, they must comply fully with the principle of human rights and the rule of law. All prisoners must be formally charged with the crimes they have been accused of and have a fair trial before a competent, impartial court. Convictions must of course be followed by a sentence that reflects the seriousness and inhumanity of the terrible acts that have been perpetrated.
I hope that the opportunity is taken at the next transatlantic summit in Vienna to exert pressure on the USA to close down Guantánamo and to find a fairer and quicker solution to the question of the 500 or so detainees.
. I should like to restate what I said in October 2004 on this matter. We are vehemently opposed to terrorism, and with total solidarity, sympathise with the terrible suffering of its victims and their families. There is no doubt whatsoever that this appalling, barbaric attack on fundamental rights is the biggest struggle currently facing democracies. The tragedies of 11 September and 11 March are a major example of this and still uppermost in our thoughts.
Yet in the course of this struggle, the west also needs to maintain the highest moral standards, and must set an impeccable example in terms of the values that it holds dear. In this respect, we would like clarifications of the cases in which there have been violations of human rights, of fundamental guarantees and of the universal conventions to which we have signed up. We feel that the civilisation values in which we believe must be upheld.
I therefore supported the postponement of the vote in order to ensure that a more mature and better-informed decision be taken in two weeks’ time in Strasbourg.
.The friendly relationship, quite naturally, that we have with the United States does not imply that we are trailing behind them for the sake of defending interests that are not our own. That is what they would like. We do not.
Our interest is to have a European currency, if indeed there has to be one in that form, which stands out as the currency of reference in relation to the dollar and not the reverse; it is that developing countries should experience balanced development, albeit in the shelter of cautious protectionism; it was to have NATO in opposition to the Warsaw Pact, but since the Warsaw Pact has disappeared, NATO’s legitimacy as a tool of American dominance is no longer justified; it is not taking part in all the wars in which we do not have to intervene; it is that Latin America, by virtue of its links with Portugal and Spain, does not constitute a backyard of the United States.
Saying all this is not to say one is an enemy of the United States, but it is being patriotic and concerned for one’s own country.
. New partnership? The EU is promising the USA rearmament and close military cooperation.
By a large majority, the European Parliament has today voted for a new trans-Atlantic partnership, at the same time expressing its particular support for close military cooperation between the EU and the USA, but there has been no real criticism of the ongoing occupation of Iraq or of the escalating war in Afghanistan. The CIA’s torture flights and the use of American military bases in Europe for the wars in the Middle East are not to be allowed to interfere with the new partnership, nor is the fact that American nuclear weapons continue to be stationed in EU Member States to be a topic for discussion at the forthcoming EU/USA summit in Vienna.
The affirmation of Europeans and Americans as brothers in arms culminates in the undertaking that ‘Europe’s military capabilities are to be increased’ ‘with a view to establishing better partnership relations between the European Union and the United States in political and military terms’. This undertaking is an unambiguous commitment to continuing, in future, to wage war side by side with the USA, and to ongoing support for those wars that are already being fought. Nevertheless, the real aim of those responsible for EU military policy is to be able, quite independently of NATO and without help from the USA, to conduct military interventions anywhere in the world – as is now happening in Congo. The concept of a civilian Europe is one that the Members of this House abandoned long ago.
. The United States of America is Europe’s biggest and best ally. Any discussion on relations between the two sides of the Atlantic should be based on this premise, and on two other key ideas. The fact that we are potential competitors in various areas does not dilute our alliance; nor does the fact that we are such good allies blind us to reality. We are different entities with projects, proposals and interests that do not always coincide, but we are partners with the same view of society and the same concept of human community.
In recent years, difficulties have come to light that, in many cases, can be resolved. The idea that the United States engendered an internal split in Europe is false. The truth of the matter is that the EU is not itself a single whole with a single vision of the realities of external politics. Let us therefore focus on the factors that make our relationship strong, and leave aside the ideological prejudices that are so evident in some of the disputes that will always occur when the two sides of the Atlantic come together.
. I and my British Conservative colleagues support strong transatlantic relations, both politically and economically. However, the issue of an absolute ban on the death sentence remains a conscience-based issue for individual MEPs. Nevertheless, we all condemn the inappropriate and excessive use of the death penalty in countries such as China and Iran.
We believe that issues of crimes against international humanitarian law should not be dealt with by the International Criminal Court but should be dealt with by UN ad hoc Tribunals.
Furthermore, we do not believe that an immediate closure of Guantanamo Bay is desirable or feasible while the war on terrorism remains a priority for both the United States and the European Union. However, in the longer term it would be in the US's interest to do so.
. I would congratulate my colleague, Erika Mann, on her report on EU-US economic relations. Yet while doing so I would enter a reservation. I have always taken the line that the deepening of the Union is as important, if not more important, than its widening. Here there is the call for the creation of a free-trade area with the US by 2015. I am not against it in principle. It really depends on other developments. I have not been fighting to protect a social dimension to the Union, vital for ordinary Europeans, to allow it to be sold out via the back door by the creation of a gigantic free trade area. I have always told progressive and trade union opponents in the OG of NAFTA that they are missing the point. They should not be opposing close economic integration with Mexico, Canada, which will inevitably accompany globalisation, but rather demand its democratisation through the creation of a NAFTA parliamentary assembly to promote a social dimension.
.Mrs Mann’s report is very critical of United States’ policy which, for her taste, is too concerned with national interests. I respect, although I do not share this opinion, but I would like to see a similar degree of demands and indignation when this Parliament debates Europe’s relations with countries where concentration and forced labour camps are still in existence.
Coming back to the core of the matter, I would have no objection to strengthening economic cooperation between the United States and the countries of Europe, if that were mutually beneficial for both parties. On the other hand, it is no use, for the sake of this, creating a ‘barrier-free transatlantic marketplace’, a real internal market on the European model, with its share of legislative and regulatory harmonisations, and with the potential of extension throughout the whole of the American continent. We are no longer talking about a free trade area, but, well and truly, total economic integration. Before political integration?
This report is symptomatic of a Europe that refuses to impose respect for the interests of Member States while seeking to integrate them, merge them and make them disappear into a vast global mass.
We can only reject it.
.A free trade area is an area without barriers, customs barriers in particular. It is a common market, almost like that of Europe. The transatlantic free trade area, therefore, is a common market from Warsaw to San Francisco, from Helsinki to Patagonia and from Malta to the Canadian Great North. While European public opinion imagines that the political debate is about the future of the European Constitution, the reality is quite simply, from 2010 to 2015, that is to say in five years, the building of a political and economic body made up of 45 nations out of the 193 that there are in the world.
On the quiet, Mrs Mann’s report signals a transition from European integration to a political integration comprising one quarter of the world. This would mean a Parliament of 45 nations, a common trade tribunal and the beginnings of a common legislation.
After 90 years Paul Valéry’s prediction that ‘Europe aspires to be run by an American committee’ is coming true.
Farewell Europe, hello World! Mrs Mann has made a double announcement: the death of the European idea and the birth of a world organisation.
. Transatlantic relations covers a broader spectrum than just economic relations, which must be taken into account when we address this issue. The EU and the United States of America play a unique role in world trade. There are therefore three aspects that I consider to be fundamental in any debate on the matter.
The first of these is loyalty. Trade relations between the two sides should be based on good faith, effective compliance with agreements and effective protection of the rights of US and European economic operators, including the various producers and consumers concerned.
The second is international-level cooperation. Although the factors involved in disagreement and competition are clear for all to see, the only way forward is to reach a workable understanding on how best to promote fairer, more transparent and more development-friendly world trade.
The last of these aspects is the idea of sharing the main challenges facing both sides on the world stage, in terms of both concerns and solutions. This is true of the economy itself (take, for example, the energy question, the growth of economic powerhouses such as China and India, and world poverty) and of security.
.I wish to explain to you here why I voted against Mrs Mann’s report on transatlantic economic relations between the United States and the European Union.
In a general context, the report covers too many completely different sectors, sectors which, in my opinion, should be the subject of specific reports. I think, therefore, that the content of the report ought to have been better targeted.
This report could, moreover, have dramatic consequences for Europe. Indeed it opens the door to a free trade area between the United States and the European Union, which would increase the penetration into Europe of the United States’ agricultural processing model.
This goes against a principle that, as a Socialist, I feel duty bound to defend: a social Europe based on principles of solidarity!
Mr President, I eventually voted in favour of the Langen report, but only because we have also accepted the verbal amendment of Mrs Starkevičiūtė. With regard to Amendments 2 and 16, I voted differently from the majority of my group. One is an inflation criterion, and the other is the decision of the Commission regarding Lithuania.
I would like to say that my reason for this is that even the manner in which Parliament is handling this issue, without a serious debate, is absolutely revolting. It is revolting that the Commission makes a strategic decision, and for the first time it sanctions somebody in the interest of the enlargement of the euro zone.
The Commission made a strategic decision, because it did not even submit this to us for debate. This is unacceptable, especially when the Commission has done so on the basis of dubious inflation-related and other criteria, and it calls to account a country that has made many sacrifices, for criteria that are continuously breached by four or five Member States.
I believe that this whole procedure damages not only the credibility of the European Parliament, but also that of the European Union and of the euro zone in the states that joined in 2004 or will join in the future. Therefore, both the Commission and that part of Parliament that did not wish to conduct a longer debate on the unilateral decision of the Commission, have a very serious responsibility.
Mr President, the Commission’s decision to leave Lithuania out of the eurozone and the related opportunities for rapid integration with those better advanced was based on a formal notification concerning a breach by Lithuania’s economy of the inflation rate limit, indeed with a minimal and disputed drop margin.
The Government in Vilnius fell yesterday, burdened as it was by greater mistakes and failures than a lack of special concern and cautiousness over keeping the inflation programme on a positive margin, avoiding the risk of getting negative zero-comma-commas. It should not just toe the line on the European stage, especially while being new and not big.
Here I have to state, unfortunately, that unequal treatment of Member States is evident at high levels of EU management, including the Commission. When two larger Member States did not comply with the Stability Pact – and it was not a drop margin, as in Lithuania’s case – those larger states were not blamed or punished, but on the contrary blessed. The financial misbehaviour was not changed – the law was changed so that it complied with misbehaviour. In our case, the Commission did not punish our former Government; rather, the entire nation was pushed aside.
Moreover, something bad happened with the eastern border of the EU after Russia broke the obligatory signature of President Putin under the 2003 Summit commitment to the EU to finalise agreements with Estonia and Latvia very soon. Russia even denounced a document already ratified by the Estonian Parliament. The position of the EU appeared rather shameful: instead of standing by its Member State, the EU instead appeased Russia, leaving Estonia to cope alone with Big Brother again.
I would like to see my country, Lithuania, acceding not only to the eurozone, but also to the common European area of energy security. In the case of the eurozone, the European Parliament adopted some positive opinions in amendments critical of the Commission and therefore I changed my mind and voted in favour of Mr Langen’s report.
– Mr President, the single European currency may well be helpful as a means of fostering a common European identity, and so one ought, no doubt, to welcome the admission of the Republic of Slovenia to the euro zone.
Under no circumstances, though, must the euro be used to play politics with historical emblems. For example, when Slovenia insists that its euro coins should bear such Austrian symbols as the coronation stone of the Princes of Carinthia, then that amounts to a provocation capable of being interpreted as a claim on historic territory by Laibach, otherwise known as Ljubljana.
As there have already been problems with Turkish coins, I believe that we should, where the design of euro coins is concerned, be more rigorous in imposing our own conditions. It is for this reason that I have voted against the Langen report.
With regard to Amendment 9, Sweden rejected introducing the euro as its currency in a referendum in 2003. The issue is thus settled for the foreseeable future as far as Sweden is concerned.
Our view is that the EU should not revise the Swedish people’s opinion by adopting a position for or against a possible opt-out clause.
. The adoption of the euro currency should be based on determined criteria. The time for a country to satisfy the accession criteria and the convergence period should be set. The length of time that a country spends in the ERM II mechanism needs to be determined. A convergence rate also needs to be established.
The adoption of the euro should facilitate the convergence of countries' economies. The majority of these economies are linked to the economies of the other countries of the European Union.
The advantages of accession are: transparency in cross-border prices; an increase in competitivity for the benefit of the consumer; the abolition of transaction costs; and no risk in exchange.
The European Union must make sure that the criteria used in order for a country to join the euro zone are the same for all, and that the assessment of the criteria is transparent.
We must be wary of falling into the trap of using the issue of entry in the euro zone as a means to fight other battles which are completely irrelevant. Entry in the euro zone should be based on the Maastricht criteria, and should have no other implications. We need to ensure that the decisions we take here regarding certain countries do not contribute to strengthening those eurosceptics who are using the decisions of the European Union as a means to undermine its achievements.
In the vote on the euro, I abstained from voting on whether, following its referendum, Sweden should be regarded as qualifying for a derogation. The motion is based on the incorrect assumption that Sweden will be forced to accept the common currency in spite of the outcome of the referendum. That is obviously not the case. The motion also goes too far, since it is based on the absurd idea that, through referendums, individual countries will be able to opt out of parts of the common treaties. Consistent application of such a principle is, of course, unthinkable.
. I welcome the Langen Report, yet from a British perspective it fills me with dread. Already, our failure to join the Single Currency area is costing us billions in inward investment and tens of thousands of jobs. The 10 new Member States are already eager to join, as they voted for in the separate and unanimously positive referenda before accession. It will be a sad day for Britain, its people and its economy when the likes of Slovenia and Lithuania, Estonia and Malta adopt the Euro, while Britain languishes on the sidelines adrift from the world's most successful currency, tossed to and fro by a Eurogroup making decisions vital to our economy, but independent of our input and indifferent to our interests.
.Here is a new stage in the European Union’s headlong rush forward: new Member States’ membership of the single currency. The Langen report attempts to find a balance between dogmatic adherence to the Maastricht criteria and the Stability Pact, praise for the euro and considerations of good sense about the state of preparedness of the countries or even the euro zone’s capacity to cope with an enlargement which will increase its heterogeneity and, consequently, its difficulties.
The single currency has a significant responsibility for poor growth in those States that have adopted it (inappropriate interest rates, disadvantageous exchange rates). It is not necessary to drag new victims into this situation. I wonder, also, whether the citizens of these countries, who only yesterday shook off the yoke of Communism, are aware of the irreparable loss of sovereignty involved in the adoption of the euro? Above all, are they aware that the loss of their national currency was laid down in their accession treaty? Informing them about the practicalities of the transition to the euro in their country is not what we should concentrate on, but rather on consulting them again, by means of a referendum, about the loss of their currency.
I voted in favour of Amendment 9 because I believe that Sweden should demand a derogation following Sweden’s referendum on the euro in 2003. I believe, however, that it is up to Sweden to request the derogation. The EU should not automatically regard Sweden’s ‘no’ vote as equivalent to an opt-out clause.
. I have voted in favour of the Langen report on the enlargement of the euro zone, because I happen to believe that the Commission must hold firm to the criteria for membership in it. Only in that way can the euro region continue to justify the trust placed in it.
My group regards Slovenia and Lithuania as being, in principle, ready for the euro. The accession of those countries to the euro region should benefit the entire European economy. The drive with which they have carried out economic reform in recent years should serve as an incentive to all euro countries.
. Nobody questions the idea that any Member State wishing to enter the euro zone must meet the Maastricht convergence criteria established in the EC Treaty. Parliament has always said it is in favour of strict compliance with these criteria, without exceptions.
Although the Committee on Economic and Monetary Affairs decided not to focus on recommendations regarding the level of preparation of specific countries in its report, the truth is that the main issue in this vote was the negative verdict on Lithuania, which meets all the convergence criteria, except for the inflation criteria. In the last 12 months, the inflation rate in Lithuania has been slightly above the threshold value. This has led me to vote for Amendment 2, which calls for a clear and exhaustive explanation regarding the calculation of the inflation criteria and calls on the Commission to update its report on Lithuania with a view to enabling it to join the euro zone at the earliest opportunity.
I am abstaining in the votes on the technical ways in which countries are to implement the changeover to the euro. However, I am voting against the proposals aimed at putting maximum effort into the fight against inflation and at setting aside other objectives. I am voting in favour of the report because of the huge criticism of the way in which Lithuania has been treated.
. I abstained from voting on the grounds that I believe that the same criteria must apply to all EU Member States and that the enlargement of the euro zone must not involve more stringent criteria being applied to new ones. My abstaining from voting alters nothing, however, as regards my fundamental criticisms of the Stability Pact, which is an instrument completely unsuited to the task of resolving the EU’s economic and social problems and benefits nobody except big business and the property owning classes. There is no need for a pact that one-sidedly favours price stability, but there is a need for a social and employment pact that meets the population’s needs. Joining the euro zone under present conditions will do the people in the new Member States no good at all, any more than it benefited the old ones; on the contrary, they will be damaged by it.
We Swedish Social Democrats are opposed to Parliament’s part-sessions taking place in Strasbourg and question why Parliament has set aside a significant budget item for purchasing buildings there. This issue is particularly controversial because an investigation is still under way as to whether irregularities took place in connection with the transactions surrounding Parliament’s buildings in Strasbourg.
We have voted in favour of the report on the estimates of revenue and expenditure of the European Parliament for the financial year 2007. We set great store by the strict approach it aims to adopt to the administration’s proposals.
Our approval in this regard does not mean that we support every trend in the budget. For example, we are, as previously, sceptical about the European Parliament’s information-providing activities, which tend to take over the roles of the MEPs and political groups. Nor do we think that the construction of a Europe House in Brussels or the European Parliament’s purchase of buildings in Strasbourg are justified.
This report might have contained much more of general interest regarding the European Parliament’s budget. The report should make it clear that in no circumstances should the European Parliament’s budget cover deficits in the MEPs’ pension fund. The report should also have contained a statement to the effect that the MEPs’ generous system of travel expenses should be reformed and that only actual travel costs, and nothing else, should be paid out to MEPs in connection with the journeys they make.
One of the things the report comes out in favour of is a EUR 4 million increase in appropriations to the political groups and the European parties. This is not something that I can support, which is one of the reasons that I am choosing to vote against the report as a whole.
. I believe that the thrust of paragraph 46 is misplaced given that the EU's institutions and its Member States have entered into agreements regarding the status of additional languages and their agreed use as working languages in these institutions, notably the Irish language. Financial measures were put in place to finance these initiatives and they should be honoured accordingly.
Those who vote against paragraph 4 (EUR 50 million for purchase of the buildings in Strasbourg and EUR 25 million for propaganda) are not affecting the budget, but are merely trying to conceal waste from the electorate. I am, however, voting against the report because I do not want the money concerned to be wasted.
Mr President, as a shadow rapporteur I would like to say that the original premise of Mr Markov’s report was that trade has caused poverty. This is a position that we, as a political group, could never accept. For us, trade is one of the important tools for the fight against poverty.
We have a social responsibility towards the poorest countries. We feel that in order to attain the Millennium Development Goals, we have to create a trade environment in which developing countries have real access to the markets of developed countries. We believe there is a link between a country’s wealth and its economic freedom. We support aid programmes, but they must be effective. We must link them to the economic and social climate in recipient countries and they must be aimed at improving democratic governance.
The aim of linking trade and development is to benefit people, and particularly those living in poverty. Instead of spending large sums of money on direct aid, it may be better to invigorate poor countries through economic cooperation, including trade and the exchange of goods, services and skills, so that they can build their own prosperity. Gradual liberalisation at the current stage of economic differentiation is a sensible idea. Sudden liberalisation has not materialised in the case of China, for example. Although the report is excessively socially-oriented in tone, it does contain many proposals that will constructively foster development through free and fair international trade. Despite the reservations of members of the Group of the European People’s Party (Christian Democrats) and European Democrats, as shadow rapporteur I have proposed that the report should be approved, for if used responsibly and sensibly by the players in this field, it can help to level out the differences in living standards, and raise standards in the poorest societies.
Mr President, I am happy to concur with the previous speaker, who has already made some very valid points about the Markov report. I should like to add that I too happen to take the view that the plea for the large-scale debt cancellation of developing world countries will bear little fruit, will offer little in the way of a solution and could even have the opposite effect, because the already restricted control on those developing countries, on the management of those developing countries by organisations such as the IMF and other international institutions would then become much more difficult, if not impossible. I think that it is only the very corrupt, incapable and money-wasting African and other leaders who would benefit and who would become even richer. I know that I risk setting myself up for finger wagging by the likes of Louis Michel, Bob Geldof and Bono, but I maintain – and that is the honest truth – that the huge tragedy in many developing countries, particularly in black Africa, is that they are being plundered and robbed by their own leaders; I think that that is the first conclusion we have to draw before we can start giving poor people real aid.
. I welcome this report which discusses the role that trade policy has played and could potentially play towards development and alleviating poverty while taking into account the complexity of the relation between the two.
The salient issues of the report focus on the fact that whilst there has been a general rise of GDP per capita on a global scale, there has also been an increase in the number of people living beneath the poverty line. The report therefore considers that a radical change of policy is needed both in developed and developing countries in order to alleviate the problems behind this perpetual increase in poverty.
The message is therefore very clear: when we are considering the merits of liberalisation we should not lose sight of the concrete reality of the gaps in wealth in the world today.
. Whilst trade is an important tool for development and a means of reducing poverty, it is clearly impossible to attain real progress towards these objectives unless fair rules are established at international level. Finding ways of ensuring that trade policy helps to resolve the poverty issue, however, is no easy task.
Accordingly, opening up borders to international trade brings highly significant benefits for the development of societies. Poorer countries are clearly not always prepared to protect themselves against any adverse effects or to take advantage of any opportunities that may arise.
I therefore feel that the minor changes to the WTO trade negotiations as regards the environment, farming, raw materials, public services, health and industrialisation could help people enjoy more of the benefits of trade.
Lastly, our role should continue to be that of promoting support for development and democracy in developing countries with a view to delivering decent working conditions and opportunities for growth for the people of those countries.
Globalisation offers a number of opportunities, especially for reducing poverty. Trade and technical cooperation both help strengthen poor countries’ economies. At the same time, there are risks and problems. The poorest countries are often in no position to participate in economic cooperation because of a lack of capacity and so forth and are in danger of getting left even further behind.
What is more, environmental legislation at international level, as well as in many poor countries, leaves a lot to be desired, leading to a rapid increase in waste products, as well as in over-exploitation and in the unsustainable use of a variety of natural resources such as forests and fish, and all these developments are intensified through swiftly growing trade. These problems must be got to grips with as soon as possible if the advantages of globalisation are not to be turned into disadvantages.
– Mr President, I would like to take this opportunity to state why I have felt unable to vote in favour of the Vidal-Quadras report. As long ago as 1997, the EU took the decision that it would increase the proportion of its energy drawn from renewable sources to 12% by 2010. It would appear, though, that the best we are likely to manage is an increase to 8%. These figures make the likelihood of successfully achieving the goal we have set ourselves – a saving of one-fifth of current energy consumption by 2020 – rather doubtful.
Instead of constantly topping up the funds for the EU’s nuclear research programme, we would, I believe, do better to put this money into the renewable energy and energy efficiency sectors, which promise much for the future.
. The Green Paper on energy efficiency forms the basis of the Commission’s Energy Efficiency Action Plan, a highly important document that plays a key role in combating climate change, environmental pollution and the abuse of natural resources, and in safeguarding energy supplies.
The rapporteur mentions some highly important ways of reaching the objective of 20% reduction in energy consumption in the EU by 2020, as proposed by the Commission.
Simple measures that could bring major energy savings include awareness raising and educating and encouraging people to change their consumption habits, favouring the use of co-generation technologies, the fact that the public sector sets an excellent example in using cleaner transport and efficient lighting, and the use of energy saving contracts.
The rapporteur also highlights the unstable nature of the energy market and the recent oil price rises that make the current state of affairs different from the time when the Commission was drawing up the Green Paper.
I therefore support the Vidal-Quadras report.
. We are opposed to the liberalisation of energy markets. We do not believe it is essential to enhancing competitiveness, tackling energy prices and enhancing of security of supply and energy efficiency. However, we have decided to vote in favour of the report as it contains positive proposals relating to energy efficiency, conservation and access to energy by disadvantaged members of society.
The report concerns the situation of Roma women in the European Union and the complex, multiple discrimination to which these women are exposed in the EU Member States. The June List champions Roma women having access to better protection of their reproductive and sexual health.
The June List’s basic attitude is that high priority should be given both to equality issues and to issues of ethnic discrimination, because both areas are in need of serious attention. That does not, however, mean that it is for the EU to do this. The June List is convinced that this work is best done at national level.
The Member States are very diverse in terms of culture and traditions. We therefore believe that, in working to achieve the goal of equal opportunities for women and men, it is possible to have a more flexible and pluralistic approach at national level.
I have thus chosen to vote against the report as a whole.
. I and my British Conservative colleagues are strong supporters of equality of opportunity for all women, including Romani women across Europe.
However, we have abstained on this report today as we do not support the proliferation of new EU agencies and institutes (as outlined in paragraph 1) that will add to the burden of the taxpayer and increase bureaucracy without any proven benefit to the people they are supposed to serve.
We have abstained from voting on the report on the situation of women in armed conflicts. We are, of course, just as troubled as the rapporteur by the horrors of war and by the human suffering caused by war and terrorism.
However, the basis of the report is such as to give rise to some peculiar lines of argument in which the suffering of men as one group and women as another, as well as levels of blame and responsibility, are graded so as to fit in with demands that quotas be allocated to women in various contexts. Efforts to prevent conflicts and to put a stop to terrorism must be aimed precisely at doing just that, and the best methods for achieving those aims need to be used. The many proposals in the report, legitimate though they may be, are in danger of shifting the focus from the aims of peace work to the forms it should take. The allocation of quotas for women in peace-keeping and peace-making bodies and in peace negotiations is in danger of getting in the way of the goal of preventing suffering.
. I am voting in favour of the De Keyser report because it provides a useful assessment of the situation, based on the triple axis of women as victims, women as peacemakers and women and war.
The report also states that, in spite of all the resolutions laid down by all the European and international institutions, women do not take part in areas such as conflict prevention and resolution, and peace keeping operations. The recommendation to draw up a programme of practical action that would help identify existing obstacles is therefore fully justified.
. I and my British Conservative colleagues are strong supporters of providing support to victims of sexual abuse and other crimes during and after conflict. We support measures outlined in this report including prosecuting those responsible for genocide and war crimes and other crimes mentioned in this report.
However, we have abstained on this report today because we do not support the principle of arbitrary quotas of men or women in any sphere, including what is suggested in this report. This principle of quotas, we believe, is demeaning to women.
. Even though the report as a whole is progressive concerning the situation of women in armed conflicts and their role in the reconstruction and democratic process in post-conflict countries, we have decided to abstain due to the paragraphs which state support for the European Security and Defence Policy.
. The militarisation of the EU is being driven forward under cover of the deployment of women in armed conflicts.
The core elements of Mrs De Keyser’s report, which really do have to do with women in armed conflicts, are generally good in themselves, but the rapporteur has proved unable to draw a line between the actual subject of the report and general positions on the EU’s military policy. There are no fewer than seven positive references to the current ESDP, which devalue the report and make it impossible for me to vote in favour of it. At one point, the report goes so far as to encourage the EU to ‘give greater attention to the presence, preparation, training and equipment of police forces forming part of its military missions, since police units constitute the most important means whereby the security of the civilian population, particularly women and children, may be guaranteed.’ Precisely what the ideology of what is alleged to be ‘humanitarian intervention’ is doing in this report remains a secret known only to the grand coalition in the European Parliament that advocates, with neither ifs nor buts, the militarisation of the EU. The intention is that the deployment of women in armed conflicts should be used as a pretext for manufacturing consent to the militarisation of the EU, and it is for that reason that I voted NO to the De Keyser report. Constantly spending more and more money on armaments research and arming the EU to the teeth in order to be capable of waging war is the wrong approach. All attempts at using allegedly humanitarian motivations to legitimise the militarisation of the EU must be rejected.
. As rapporteur on this issue in the context of the ACP-EN Parliamentary Assembly, I addressed issues of post-conflict rehabilitation.
At the time, we felt it was of pressing importance that the issue of equality between the sexes in conflict prevention and resolution should be incorporated, and that women should take part in the political decision-making process and in defining conflict resolution strategies.
I wish to reiterate the need to offer resolute support for women combatants, refugees, victims of physical violence and victims of sexual abuse. We must remain permanently vigilant and must show greater resoluteness and solidarity when it comes to these shocking acts.
I regret that the rapporteur emphasises the suffering of women in conflict situations in order to impose and export her notion of ‘sexual and reproductive health’, including the promotion of abortion, which is certainly not accepted by all Member States. As I have said before, I will not vote for a text that fails to clarify this concept and that extends its remit beyond the prevention of sexually transmitted diseases, such as HIV/AIDS, and beyond the provision for women of the decent conditions they need for pregnancy, childbirth and post-childbirth.
. Even though the report as a whole is progressive concerning the situation of women in armed conflicts and their role in the reconstruction and democratic process in post-conflict countries, we have decided to abstain due to the paragraphs which state support for the European Security and Defence Policy.
– I declare the session of the European Parliament adjourned.